[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.




Exhibit 10.2






DEVELOPMENT AND LICENSE AGREEMENT
BETWEEN
OPKO HEALTH, INC.
AND
VIFOR FRESENIUS MEDICAL CARE RENAL PHARMA LTD


May 8, 2016




 

--------------------------------------------------------------------------------


[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


Execution Version
DEVELOPMENT AND LICENSE AGREEMENT
This Development and License Agreement (this “Agreement”) is entered into and
effective as of the 8th day of May, 2016 (the “Effective Date”), by and between
EirGen Pharma Limited, an entity formed under the laws of Ireland with
registered seat at Westside Business, Old Kilmeaden, Waterford, Ireland
(“OPKO”), and Vifor Fresenius Medical Care Renal Pharma Ltd, a corporation
formed under the laws of Switzerland with registered seat at Rechenstrasse 37,
9014 St. Gallen, Switzerland (“VF”), for the development and marketing of OPKO’s
Product in the Territory (as such terms are defined below).
Recitals
A.
OPKO is the owner of all right, title and interest in and to the Product.

B.
VF, directly or through one of its Affiliates, desires to develop,
commercialize, distribute, sell, market and promote the Product in the Field in
the Territory, and OPKO is willing to grant VF the right to conduct such
activities, all on the terms and subject to the conditions set forth in this
Agreement.

C.
OPKO and VF desire to work together to develop the Product, promote the Product,
and to optimize its sales and commercial success in the Territory.

Agreement
1.Definitions
1.1    “Accounting Standards” means generally accepted accounting standards in
the United States and International Financial Reporting Standards as adopted in
Switzerland, in each case as applicable and consistently applied by the relevant
Person.
1.2    “Additional Indication” shall mean an indication set forth in or proposed
to be set forth in the label for the Product for the prevention or treatment of
diseases other than or in addition to the Initial Indication, including without
limitation the use of the Product in combination with any other active
ingredient.
1.3    “Adverse Event(s)” shall mean those events as defined by the FDA and
published in the U. S. Code of Federal Regulations, as amended from time to time
and published in the Federal Register, or by the EMA or any similar definitions
under laws of other jurisdictions within the Territory relating to adverse drug
experiences relating to the use of the Product in the Territory.
1.4    “Affiliate” shall mean any Person that directly or indirectly owns, is
owned by or is under common ownership with a Party to the extent of at least 50%
of the equity or other ownership interest having the power to vote on or direct
the affairs of the Person actually controlled by, controlling or under common
control with a Party.


 

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


1.5    “Agreement Year” shall mean each twelve month period ending on December
31 during the Term.
1.6    “Applicable Law” means any law (including common law), statute, rule,
regulation, order, judgment, or ordinance of any Governmental Authority,
including those concerning environmental, health, and safety matters.
1.7    “Bioequivalent” means, inside the United States, "therapeutically
equivalent" as evaluated by the FDA, applying the definition of "therapeutically
equivalent" set forth in the preface to the then-current edition of the FDA
publication "Approved Drug Products With Therapeutic Equivalence Evaluations"
and, outside the United States, such equivalent determination by the applicable
Regulatory Authorities as is necessary to permit pharmacists or other
individuals authorized to dispense pharmaceuticals under Applicable Law to
substitute one product for another product in the absence of specific
instruction from a physician or other authorized prescriber under Applicable
Law.
1.8    “Business Day” shall mean a day on which commercial banks are open for
business in New York City and Zurich, Switzerland. References in this Agreement
to “days” other than Business Days shall mean calendar days.
1.9    “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.
1.10    “Commercially Reasonable Efforts” means, with respect to the efforts to
be expended by a Party with respect to any objective, those reasonable and good
faith efforts and resources to accomplish such objective as a similarly-situated
company within the pharmaceutical industry would normally use to accomplish a
similar objective under similar circumstances, in each case taking into account
all Relevant Factors in effect at the time such efforts are to be expended. With
respect to any efforts relating to the development, Regulatory Approval and/or
commercialization of a Product, generally in the Territory, such Party will be
deemed to have exercised Commercially Reasonable Efforts if such Party has
exercised those efforts normally used by a similarly-situated company within the
pharmaceutical industry, in the relevant country, with respect to a compound,
product or product candidate which is of [***], in each case taking into account
all Relevant Factors in effect at the time such efforts are to be expended.
[***].
1.11    “Competitive Product” means any product that: (a) is marketed in a
country or region in the Territory by one or more Persons that is not VF, an
Affiliate of VF, a Sublicensee, Fresenius or any Affiliate of Fresenius; (b)
[***].
1.12    “Cover(ed)” means, with respect to any Patent and the subject matter at
issue, that, but for a license granted under such Patent, the manufacture,
development, use, sale, offer for sale or importation of the subject matter at
issue would infringe such Patent, or in the case of a Patent that is a patent
application, would infringe such patent application if it were to issue as a
patent.


2

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


1.13    “Drug Approval Application” shall mean an application for marketing
authorization or clearance required to be approved before commercial sale or use
of a Product as a drug in a regulatory jurisdiction (i.e. NDA, MAA or
equivalent).
1.14    “Effective Date” shall have the meaning set forth in the first paragraph
of this Agreement.
1.15    “EMA” shall mean the European Medicines Agency, or any successor agency.
1.16    “Europe” shall mean the countries which are members of the European
Union, as such membership may change from time to time.
1.17    “FDA” shall mean the United States Food and Drug Administration and any
successor agency thereto.
1.18    “Field” shall mean all therapeutic and prophylactic uses of the Product
in humans except for any Additional Indications that are excluded from the Field
in accordance with Section 4.1.
1.19    “Fresenius” means Fresenius Medical Care AG & Co KGaA, a partnership
organized and existing under the laws of Germany with an interest in VF as of
the Effective Date of forty-five percent (45%). For purposes of this Agreement,
Fresenius is not an Affiliate of VF.
1.20    “Galenica” shall mean Galenica AG with its registered seat at
Untermattweg 8, 3000 Bern, Switzerland. As of the Effective Date, Galenica holds
a fifty-five percent (55%) ownership interest in VF.
1.21    “Good Clinical Practices” or “GCP” means all applicable good clinical
practice standards for the design, conduct, performance, monitoring, auditing,
recording, analyses and reporting of clinical trials, including, as applicable,
(a) the International Conference on Harmonisation of Technical Requirements for
Registration of Pharmaceuticals for Human Use Harmonised Tripartite Guideline
for Good Clinical Practice (CPMP/ICH/135/95) and any other applicable guidelines
for good clinical practice for clinical trials on medicinal products; (b) the
Declaration of Helsinki (2004), as last amended at the 52nd World Medical
Association General Assembly in October 2000, and any further amendments or
clarifications thereto; and (c) the equivalent Applicable Laws in any relevant
country, each as may be amended and applicable from time to time and, in each
case, that provide for, among other things, assurance that the clinical data and
reported results are credible and accurate and protect the rights, integrity,
and confidentiality of trial subjects.
1.22    “Governmental Authority” means any court, agency, department, authority
or other instrumentality of any national, state, county, city or other political
subdivision.
1.23    “Government Official” means (a) any elected or appointed government
official (e.g., a member of a ministry of health), (b) any employee or Person
acting for or on behalf


3

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


of a government official, Governmental Authority, or other enterprise performing
a governmental function, (c) any political party, candidate for public office,
officer, employee, or Person acting for or on behalf of a political party or
candidate for public office, and (d) any employee or Person acting for or on
behalf of a public international organization (e.g., the United Nations). For
clarity, healthcare providers employed by government-owned hospitals will also
be considered Government Officials.
1.24    “HD Trial” shall mean the phase 3 clinical trial contemplated by the
Development Plan for treatment of secondary hyperparathyroidism in dialysis (HD)
chronic kidney disease (CKD) patients.
1.25    “Initial Indication” shall mean the use of the Product for the treatment
or prevention of secondary hyperparathyroidism related to patients with chronic
kidney disease and vitamin D insufficiency/deficiency (or if broader, as such
may be defined by the wording of the label approved by Regulatory Authorities in
the Territory for the Product).
1.26    “Major Country” shall mean any of [***].
1.27    “Marketing Material” shall mean the written, printed, electronic or
graphic materials related to strategy, communications and programs associated
with the marketing or promotion of the Product, including such strategy,
communications, programs and any promotional and marketing materials that (a)
specifically identify or describe the Product or (b) otherwise support the
Product or raise awareness of the Product.
1.28    “Net Sales” shall mean, on a country-by-country basis, the gross amounts
invoiced by VF and its Affiliates and any Sublicensees for sales of Product in a
particular country to Third Parties in the Territory during the Royalty Term, in
each case, to the extent related to the Product and recognized and allowed in
accordance with the Accounting Standards, less the following deductions:
(a)    bad debts and uncollectable invoiced amounts relating to sales of the
Product that are actually written off in accordance with the Accounting
Standards, consistently applied, provided that any such amounts shall be capped
at up to [***] of Net Sales for the entire Territory per Agreement Year and any
subsequently collected amounts will be included in the current Net Sales
calculation,
(b)    sales returns and allowances actually paid, granted or accrued, including
trade, quantity and cash discounts and other adjustments, including those
granted on account of price adjustments, returns, rebates, chargebacks or
similar payments granted or given to wholesalers or other institutions,
(c)    adjustments arising from consumer discount programs or other similar
programs,
(d)    clawback taxes, customs or excise duties, valued-added taxes, sales
taxes, consumption taxes and other taxes (except income taxes) or duties
relating to sales, any payment


4

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


in respect of sales to any Governmental Authority, or with respect to any
government-subsidized program or managed care organization, each to the extent
not already reflected in the amount invoiced, and
(e)    freight, insurance and transportation costs for the Product to the extent
included in the amount invoiced.
Net Sales shall be determined from books and records maintained in accordance
with the Accounting Standards, as consistently applied, with respect to sales of
any Product.
The sale of Products to VF’s Affiliates and its Sublicensees shall not be deemed
as a “sale” within the meaning of this definition.
Net Sales will not include Products transferred for use in connection with
clinical trials or other development activity, pre-clinical research and trials,
promotional use (including samples), compassionate sales or use, indigent
programs, or on a named patient basis.
If a Product is sold in combination (“Combination Product”) with another product
(as a separate dosage form) or device having an independent or supplementary
therapeutic effect, diagnostic utility or device (a “Supplemental Component”),
then “Net Sales,” for purposes of determining royalty payments on the
Combination Product, shall be calculated using one of the methods listed below
and then deducting the amounts listed in Sections 1.28(a) through (e) above to
the extent not previously deducted.
(i)    By multiplying the Net Sales of the Combination Product (calculated
before application of this formula) by the fraction A/(A+B), where A is the
average gross invoice price, during the applicable Calendar Quarter in the
applicable country of the Product when sold separately, and B is the average
gross invoice price, during the applicable Calendar Quarter in the applicable
country of the Supplemental Component(s) when sold separately.
(ii)    If the average gross invoice price of the Product when sold separately
during the applicable Calendar Quarter in the applicable country can be
determined, but the average gross invoice price of the Supplemental Component
during the applicable Calendar Quarter in the applicable country cannot be
determined, then by multiplying the Net Sales of the Combination Product
(calculated before application of this formula) by the fraction A/C, where A has
the meaning set forth in subsection (i) of this Section 1.28 and C is the
average gross invoice price of the Combination Product.
(iii)    If no separate sales are made of the Product or any of the Supplemental
Components in such Combination Product during the applicable Calendar Quarter in
the applicable country, Net Sales shall be calculated using the above formula in
Section 1.28(i) where A is the reasonably estimated commercial value of the
Product when sold separately during the applicable Calendar Quarter in the
applicable country, and B is the reasonably estimated commercial value of the
Supplemental Components when sold separately during the applicable Calendar
Quarter in the applicable country. Any such estimates shall be determined using
criteria to be mutually agreed upon by the Parties.


5

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


1.29    “New Drug Approval” shall mean an approval by a Governmental Authority
of a Drug Approval Application.
1.30    “OPKO Technology” shall mean all present and future information
developed solely by OPKO or its Affiliates, or owned or controlled by OPKO or
its Affiliates, whether or not in written form, that is not in the public domain
and that relates to the Product and shall include, without limitation, all
biological, chemical, pharmacological, toxicological, medical or clinical,
analytical, quality, manufacturing, research, or sales and marketing information
including all processes, methods, procedures, techniques, plans, programs, and
data stored or maintained in any form, including electronic, and any other
information relating to the Product or useful for the development or
commercialization of the Product in the Territory.
1.31    “OPKO Trademark(s)” shall mean RayaldeeTM, a trademark owned or
controlled by OPKO in the Territory, and any other trademark, service mark or
logo developed, applied for, registered, or to be applied for or registered by
OPKO or its Affiliates for use in connection with the sale of the Product in the
Territory.
1.32    “Party(ies)” shall mean each of OPKO and VF.
1.33    “Patents” shall mean all patents and patent applications in the
Territory that are or become owned or controlled by OPKO or its Affiliates, or
to which OPKO or its Affiliates otherwise has, now or in the future, the right
to grant licenses and license rights or sublicense rights, that Cover the
Product or a use or a formulation of the Product. Included within the definition
of Patents are all continuations, continuations‑in‑part, divisionals, patents of
addition, reissues, renewals or extensions thereof, and patent term extensions,
supplementary protection certificates and pediatric extensions. The current list
of patents and patent applications included in the OPKO Patents is set forth in
Appendix A attached hereto.
1.34    “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision or department or agency of a government.
1.35    “Product” shall mean a modified release product containing calcifediol
(25-hydroxyvitamin D3) and/or calcifediol monohydrate as an active
pharmaceutical ingredient.
1.36    “Product First Commercial Sale” shall mean, after all necessary
Regulatory Approvals, including pricing and reimbursement approvals, by the
appropriate Regulatory Authority(ies), on a country-by-country basis, the first
sale of Product Covered by a Valid Claim in a particular country in the
Territory by VF, any of its Affiliates, or any permitted Sublicensee to a Third
Party for end use or consumption of such Product. A Product First Commercial
Sale excludes any sale or other distribution for clinical and pre-clinical
research and trials, promotional samples, compassionate sales or use, indigent
programs, or on a named patient basis.
1.37    “Quality Agreement” shall mean the quality control and assurance
agreement to be mutually agreed upon by the Parties as set forth in Section
10.2.


6

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


1.38    “Regulatory Approval” shall mean any approvals, product and/or
establishment licenses, registrations, permits, or authorizations of any
federal, state or local regulatory agency, department, bureau or other
governmental entity or Regulatory Authority, necessary for the manufacture,
distribution, use, storage, importation, export, transport and sale of the
Product in a regulatory jurisdiction.
1.39    “Regulatory Authority” shall mean any national, supra-national (e.g.,
the European Commission, the Council of the European Union, or the EMA),
regional, state or local regulatory agency, department, bureau or other
governmental entity in the Territory responsible for issuing any technical,
medical and scientific licenses, registrations, authorizations and/or approvals
of the Product including any marketing authorizations based upon such approvals
and pricing, third party reimbursement or labeling approvals that are necessary
for the manufacture, distribution, use, storage, importation, export, transport
and sale of the Product in a regulatory jurisdiction.
1.40    “Relevant Factors” means all relevant factors that may affect the
development, Regulatory Approval or commercialization of a Product, including
(as applicable): actual and potential issues of safety, efficacy or stability;
product profile (including product modality, category and mechanism of action);
stage of development or life cycle status; actual and projected development,
Regulatory Approval, manufacturing, and commercialization costs; any issues
regarding the ability to manufacture or have manufactured any Product; the
likelihood of obtaining Regulatory Approvals; the timing of such approvals; the
current guidance and requirements for Regulatory Approval for the Product and
similar products and the current and projected regulatory status; labeling or
anticipated labeling; the then-current competitive environment and the likely
competitive environment at the time of projected entry into the market and
thereafter; past performance of the Product or similar products; present and
future market potential; existing or projected pricing, sales, reimbursement and
profitability; pricing or reimbursement changes in relevant countries;
proprietary position, strength and duration of patent protection and anticipated
exclusivity; the commercialization by VF after expiration of the Royalty Term of
both the Product that uses the OPKO Trademarks and a generic Product; and other
relevant scientific, technical, operational and commercial factors.
1.41    “Sublicensee” means a Third Party who has been granted a sublicense as
permitted under Section 2.2 of this Agreement.
1.42    “Term” shall have the meaning set forth in Article 3.
1.43    “Territory” shall mean worldwide, except the Territory shall not include
(i) the U.S., (ii) any country in Central America or South America (excluding
Mexico), (iii) Russia, (iv) China, (v) Japan, (vi) Ukraine, (vii) Belorussia,
(viii) Azerbaijan, (ix) Kazakhstan, and (x) Taiwan.
1.44    “Third Party(ies)” shall mean any Person other than OPKO and VF or their
Affiliates.


7

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


1.45    “Third Party Payments” shall mean all upfront payments, milestone
payments, license fees, royalties or other payments paid or payable to any Third
Party under any agreement with a Third Party.
1.46    “U.S.” shall mean the United States of America, its territories and
possessions, including without limitation the Commonwealth of Puerto Rico.
1.47    “Valid Claim” means a claim of (a) an issued and unexpired patent
included in the Patents that has not been (i) held unpatentable or unenforceable
by a final decision of a court or other governmental body of competent
jurisdiction, unappealable or unappealed within the time allowed for appeal, and
(ii) abandoned or admitted to be invalid or unenforceable through reissue or
disclaimer or otherwise, or (b) a pending patent application included in the
Patents that has been pending for no longer than [***] from the publication date
for the particular patent application, that continues to be actively prosecuted
in good faith unless and until such claim has been granted. For clarity, any
pending claim in an application in any country that has not been granted within
[***] from the publication date shall not be included as a Valid Claim until
such claim is granted. A claim of a Patent or patent application having a
priority date following the Effective Date of this Agreement, to the extent that
the claim solely claims an alternate manufacturing process to produce the Bulk
Product, including any of its components, shall not be included as a “Valid
Claim”; provided that [***].
2.    Grant of Rights
2.1    Patents and OPKO Technology.
Subject to the terms and conditions of this Agreement, OPKO hereby grants to VF
an exclusive license in the Territory in the Field under the Patents and OPKO
Technology to make, have made, use, sell, offer for sale, and import Products
and to develop, commercialize, have commercialized, and otherwise exploit the
Product. Subject to the terms and conditions of this Agreement, VF hereby grants
back to OPKO (i) a non-exclusive right to make, and have made Product in the
Territory, and (ii) a non-exclusive right to conduct research and pre-clinical
development of the Product in the Territory. For the avoidance of doubt, OPKO
retains all of its rights with respect to the Product, the Patents, the OPKO
Trademarks, and the OPKO Technology outside the Territory and outside the Field
within the Territory. Subject to the terms and conditions of this Agreement and
any other agreement(s) OPKO has with respect to the Patents and OPKO Technology
and Product outside the Territory, if the JSC reaches consensus on the matter:
(a) OPKO will grant VF a limited, non-exclusive license on a project-by-project
basis outside the Territory in the Field under the Patents and OPKO Technology
to develop (including clinical trials), make and have made Products solely to
the extent necessary to support the VF exclusive rights within the Territory and
the Field; and (b) VF will grant OPKO a limited, non-exclusive license on a
project-by-project basis in the Territory in the Field under the Patents and
OPKO Technology to conduct clinical development of Products solely to the extent
necessary to support OPKO’s exclusive rights outside the Territory and outside
the Field within the Territory. If the JSC does not reach consensus with respect
to the grant of rights set forth in Sections 2.1(a) or 2.1(b), the matter will
be resolved under Section 21.3.


8

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


2.2    Subcontracting and Sublicensing.
(a)    [***].
(b)    VF shall not sublicense its rights and obligations under this Agreement,
whether in whole or in part, to any Third Party without the prior written
consent of OPKO, which shall not be unreasonably withheld. Notwithstanding the
foregoing, without OPKO’s consent, and provided that [***].
(c)    With respect to each sublicense other than to [***] OPKO shall be
notified in writing at least [***] Business Days in advance of the grant
(including a description of the rights to be granted, the identity of the
Sublicensee and the countries involved) and VF shall obtain the prior written
consent of OPKO thereto, which shall not unreasonably be withheld or delayed;
(B) VF shall ensure that each such Sublicensees accepts all applicable material
terms and conditions of this Agreement and shall use Commercially Reasonable
Efforts to ensure that each such Sublicensees complies with all applicable
material terms and conditions of this Agreement; and (C) any such Sublicense
shall (aa) be subject and subordinate to the terms and conditions of this
Agreement including without limitations all restrictive covenants set forth in
this Agreement, (bb) be subject to an appropriate written agreement that imposes
on any such Sublicensee the confidentiality provisions hereunder, (cc) contain a
provision prohibiting such Sublicensee from further sublicensing, (dd) not in
any way diminish, reduce or eliminate any of VF’s obligations under this
Agreement and (ee) be summarized in writing to OPKO with respect to scope,
field, countries and incorporation of relevant terms and conditions of this
Agreement. If OPKO does not respond to a notice under this Section 2.2(c) within
[***] Business Days, OPKO’s consent will be deemed to be granted. For the
avoidance of doubt, VF will remain directly responsible for all amounts owed to
OPKO and performance of all obligations under this Agreement. VF hereby
expressly waives any requirement that OPKO exhaust any right, power or remedy,
or proceed against a Sublicensee for any obligation or performance hereunder
prior to proceeding directly against VF.
2.3    Ex-Territory and Ex-Field Activities.
(a)    VF hereby covenants and agrees that, on a country-by-country basis during
the Royalty Term, it shall not (and shall cause its Affiliates, Sublicensees and
subcontractors not to), either itself or through a Third Party, market, promote
or actively offer for sale the Product outside the Field in the Territory in
such country or outside of the Territory in or outside of the Field. Without
limiting the generality of the foregoing, with respect to countries outside of
the Territory, VF shall not (a) engage in any advertising activities relating to
the Product directed solely to customers outside the Territory (e.g.,
participation in conferences, congresses or scientific or medical meetings held
throughout the world), or (b) solicit orders from any prospective purchaser
located outside the Territory. To the extent permitted by Applicable Law,
including applicable antitrust laws, if VF receives any order from a prospective
purchaser located in a country outside of the Territory, VF shall immediately
refer that order to OPKO and shall not accept any such order or deliver or
tender (or cause to be delivered or tendered) any Product under such order. If
VF should reasonably know that a customer or distributor is engaged itself or
through a Third Party in the sale or distribution of the Product outside of the
Territory or outside the Field within the Territory, then VF shall (a) within
five (5) Business Days of gaining knowledge of such activities notify OPKO


9

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


regarding such activities and provide all information available to VF that OPKO
may reasonably request concerning such activities and (b) take Commercially
Reasonable Efforts (including cessation of sales to such customer) necessary to
limit such sale or distribution outside the Territory or the Field, unless
otherwise agreed in writing by the Parties.
(b)    OPKO hereby covenants and agrees that during the Term it shall not (and
shall cause its Affiliates, sublicensees and subcontractors not to), either
itself or through a Third Party, market, promote or actively offer for sale the
Product for use in the Field in the Territory. Without limiting the generality
of the foregoing, with respect to such countries within the Territory, OPKO
shall not (a) engage in any advertising activities relating to the Product for
use in the Field directed solely to customers located in such countries, or (b)
solicit orders from any prospective purchaser of the Product for use in the
Field located in such countries. To the extent permitted by Applicable Law,
including applicable antitrust laws, if OPKO receives any order from a
prospective purchaser for the Product in the Field located in a country inside
of the Territory, OPKO shall immediately refer that order to VF. If OPKO should
reasonably know that a customer or distributor is engaged itself or through a
Third Party in the sale or distribution of the Product inside the Territory in
the Field, then OPKO shall (a) within five (5) Business Days of gaining
knowledge of such activities, notify VF regarding such activities and provide
all information available to OPKO that VF may reasonably request concerning such
activities and (b) take Commercially Reasonable Efforts (including cessation of
sales to such customer) necessary to limit such sale or distribution inside the
Territory in the Field, unless otherwise agreed in writing by the Parties.


3.    Term
3.1    Term.
The term of this Agreement shall commence on the Effective Date and shall
continue with respect to the Product in each country of the Territory, on a
country by country basis, until the date on which VF shall have no further
payment obligations to OPKO under the terms of this Agreement, unless earlier
terminated pursuant to Section 16.1 or Article 18 (the “Term”).
3.2    Expiration.
Upon the expiration of the Term (and not including any early termination of this
Agreement under Article 16) with respect to a Product in a country, the licenses
granted to VF under Section 2.1 shall become fully-paid, royalty-free and
perpetual and non-exclusive; provided, however, that OPKO and its Affiliates and
licensees/sublicensees shall comply with the non-competition obligations under
Section 15.2(b). If VF or its Affiliates or permitted Sublicensees use the OPKO
Trademarks and Product Trade Dress after the expiry of the Royalty Term in
connection with Product in the Field in the Territory, then VF’s license to use
the OPKO Trademarks and Product Trade Dress shall remain exclusive so long as VF
pays OPKO a royalty of [***] of any Net Sales in the applicable country with
respect to those Products with which the OPKO Trademarks and Product Trade Dress
are used or on which the OPKO Trademarks and Product Trade Dress are displayed,
provided VF uses Commercially Reasonable Efforts to promote such Products.


10

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


4.    Additional Indications
4.1    Additional Indications.
(a)    In the event that either Party desires to develop an Additional
Indication for the Product for commercialization in the Field (by OPKO on a
global basis and VF or any Sublicensee in the Territory), the development of
such Additional Indication shall be proposed in writing in sufficient detail to
the JSC. [***], which notice is within [***] after such proposal to the JSC,
during which time the Parties are discussing the proposal, the [***] shall be
determined in accordance with Section 4.1(c). Within [***] after a [***] or
within such [***] period during which the Parties are discussing the proposal
[***], the non-proposing Party shall elect whether to participate in the
development of such Additional Indication ([***]). If the non-proposing Party
elects to participate, the Parties are obligated to jointly develop the
Additional Indication ([***]) and shall seek to reach a mutual written agreement
on the additional terms and conditions for the development of such Additional
Indication within next [***]. The terms of the written agreement, if any, would
become part of the Development Plan, and all resulting data would be available
for use by VF in connection with exercising its rights under this Agreement with
respect to the Product in the Field and in the Territory and for use by OPKO
outside the Territory in connection with the Product in the Field.
(b)    If the Parties do not enter into the written mutual agreement
contemplated under Section 4.1(a) with respect to a proposed Additional
Indication and the JSC has not [***], the proposing Party may proceed with the
development of such Additional Indication and will be [***] responsible for the
conduct and costs of such development, in which case, if VF is not a proposing
Party, such Additional Indication would be removed from the Field, except not to
the extent that VF receives rights pursuant to Section 4.1(d) or 4.1(e). In such
case, [***].
(c)    If the non-proposing Party believes a proposed Additional Indication
[***] for which the Product has been, is planned to be or is being developed in
the Territory as to VF, or outside the Territory or the Field as to OPKO, or on
the regulatory status of the Product in the Field in such respective territory,
based on [***], such non-proposing Party will have the right to refer such
matter to the JSC in writing for resolution by consensus [***]. If the JSC does
not reach consensus with respect to the Additional Indication, the matter will
be resolved (and JSC consensus deemed to have been achieved) as provided under
Section 21.3.
(d)    If (i) there is JSC consensus of [***], if required pursuant to Section
4.1(c), (ii) VF as the non-proposing Party does not exercise its rights under
Section 4.1(a) and (b), (iii) OPKO as the proposing Party does exercise its
rights under Section 4.1(a) and (b), and (iv) OPKO or any of its Affiliates
desires to enter into a licensing or another arrangement with respect to the
Additional Indication with a Third Party, then OPKO must give VF written notice
of such desire, including the proposed terms thereof, and [***].
(e)    If (i) there is JSC consensus of [***], if required pursuant to Section
4.1(c), (ii) VF as the non-proposing Party does not exercise its rights under
Section 4.1(a) and (b), (iii) OPKO as the proposing Party does exercise its
rights under Section 4.1(a) and (b), and (iv) OPKO or any of its Affiliates
desires to commercialize, market, promote or sell the Product in any country in
the Territory for the Additional Indication, then OPKO must give VF written
notice of such desire


11

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


at the time of filing for Regulatory Approval in such country for such
Additional Indication and [***].
(f)    After [***], OPKO shall promptly provide [***]. In addition, OPKO shall
cause its Affiliates and licensees/sublicensees to comply with this Section 4.1.
(g)    For the avoidance of doubt, neither OPKO nor its Affiliates and licensees
shall be allowed to license or launch a Product for an Additional Indication in
the Territory pursuant to Section 4.1(d) or (e) if the labeling of such Product
includes the Initial Indication or any other Additional Indication for which VF
has rights in the Territory.
(h)    Subject to Section 4.1(g), if OPKO or its Affiliates are allowed to
license or launch a Product for an Additional Indication in the Territory
pursuant to Section 4.1(d) or (e), then the Parties shall agree in good faith on
an effective mechanism to (i) prevent off-label sales in each other’s respective
field in the Territory of such Product and (ii) provide adequate compensation to
the other Party for off-label sales in its respective field in the Territory of
such Product. If such an agreement is not reached, the matter will be resolved
as provided under Section 21.3.
5.    Fees and Payments
5.1    Up-front Payment.
In consideration for the rights under the Patents, OPKO Trademarks, and OPKO
Technology granted to VF in this Agreement, VF shall pay a non-refundable and
non-creditable payment of $50,000,000 to OPKO within ten (10) Business Days
after the Effective Date.
5.2    Milestone Payments.
As additional consideration for the rights under the Patents, OPKO Trademarks,
and OPKO Technology granted to VF in this Agreement, VF shall pay non-refundable
and non-creditable milestone payments to OPKO in the amounts and upon the
occurrence of the events set forth below. Each such payment shall be made within
[***] Business Days of the achievement or occurrence of the milestone event.
Each milestone payment will be payable only one time. For purposes of clarity,
more than one of the Net Sales and regulatory approval milestones may be met
during the same Agreement Year and, in that case, each such milestone would be
payable. For example, if during one Agreement Year there were Net Sales of the
Product in the Territory of [***], and it was the first Agreement Year in which
Net Sales of the Product in the Territory exceeded [***], then VF would owe both
the [***] and [***] milestone payments and no similar milestone payments would
be due in any following Agreement Year if the Net Sales in the Territory
exceeded [***] or [***].
Milestone    Milestone Payment
First New Drug Approval in [***] for the
treatment of secondary hyperparathyroidism in
[***] patients with vitamin D insufficiency    [***]




12

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


First New Drug Approval in [***] for the
treatment of secondary hyperparathyroidism in
[***] patients with vitamin D insufficiency    [***]


First New Drug Approval in [***] for the
treatment of secondary hyperparathyroidism in
[***] patients with vitamin D insufficiency    [***]


First New Drug Approval in [***] for the
treatment of secondary hyperparathyroidism in
[***] patients with vitamin D insufficiency    [***]


First New Drug Approval in [***] for the
treatment of secondary hyperparathyroidism in
[***] patients with vitamin D insufficiency    [***]


First New Drug Approval in [***] for the
treatment of secondary hyperparathyroidism in
[***] patients with vitamin D insufficiency    [***]


Product First Commercial Sale in the Territory    [***]


First time aggregate Net Sales of the Product
in the Territory exceed [***]
in an Agreement Year    [***]


First time aggregate Net Sales of the Product
in the Territory exceed [***]
in an Agreement Year    [***]


First time aggregate Net Sales of the Product
in the Territory exceed [***] in an
Agreement Year    [***]


5.3    Royalty Payments.
During each Agreement Year, VF shall pay to OPKO royalty payments (the “Royalty
Payments”) on a [***] basis in an amount equal to the aggregate annual Net Sales
of the Product within the Territory multiplied by the Applicable Percentage, as
may be adjusted as set forth in this Agreement. The “Applicable Percentage”
shall be as follows:


13

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


Aggregate Net Sales        Applicable Percentage
Up to but not including [***]        [***]


[***] to [***]        [***]
    
In excess of [***]        [***]


For the avoidance of doubt, if the aggregate Net Sales exceed [***] in any
Agreement Year, the calculation of Royalty Payments shall be as follows: [***]
for the first [***] Net Sales; [***] for the Net Sales between [***] and [***];
and [***] for the Net Sales in excess of [***].
5.4    Minimum Royalty.
Beginning on the first day of the first Calendar Quarter after the Product First
Commercial Sale, for the periods set forth in the table below, VF shall be
obligated to pay OPKO a minimum royalty (the “Minimum Royalty”) to the extent
the aggregate Royalty Payments due for the applicable period are below the
following amounts:
Period    Minimum Royalty
The first [***] consecutive Calendar Quarters beginning on the first
day of the first Calendar Quarter after the Product First
Commercial Sale    [***]


Each [***] consecutive Calendar Quarters thereafter    [***]


For purposes of clarity, if the total Royalty Payments due under Section 5.3
with respect to each Minimum Royalty period are greater than the applicable
Minimum Royalty for the same period, no Minimum Royalty amount shall be payable
by VF with respect to such period. To the extent that the total Royalty Payments
due under Section 5.3 with respect to a period are less than the Minimum Royalty
for the same period, VF shall pay OPKO the difference between the total Royalty
Payments and the Minimum Royalty. The calculation for the first period to
determine if anything is due under this Section 5.4 is made after [***] Calendar
Quarters based on the total Royalty Payments due under Section 5.3 with respect
to such [***] Calendar Quarters when compared to the Minimum Royalty of [***].
Thereafter, the calculation for subsequent periods is made for periods of [***]
Calendar Quarters each, comparing Royalty Payments due under Section 5.3 with
respect to the period to the Minimum Royalty of [***]. The Minimum Royalty
obligation under this Section 5.4 shall terminate as of the end of the
applicable [***] Calendar Quarter period ending immediately prior to the
Calendar Quarter in which: (a) a Competitive Product comes on the market in at
least [***] Major Countries and there is a Royalty Payment Reduction in each
such country or (b) the Royalty Term expires for a Product in at least [***]
Major Countries.


14

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


5.5    Royalty Term.
The Royalty Payments due under Section 5.3, will be determined on a country by
country basis beginning from the Product First Commercial Sale in a country only
until the later of (a) expiration of the last to expire Valid Claim Covering the
Product sold in such country, (b) expiration of all regulatory and data
exclusivity applicable to the Product in the country of sale, and (c) ten (10)
years after the Product First Commercial Sale in such country (with respect to
each country in the Territory, the “Royalty Term”).
5.6    Competitive Products.
If, in any country or region (e.g., EU) in the Territory, (a) one or more
Competitive Products during [***] consecutive Calendar Quarters [***]
Competitive Products and Products sold in such country or region or (b) after
Regulatory Approval of a Competitive Product in the country or region, [***] for
the relevant Product during [***] consecutive Calendar Quarters is more than
[***] for the Product in the country or region during the [***] consecutive
Calendar Quarters immediately before Regulatory Approval of the Competitive
Product in the country or region, then the Royalty Payments with respect to the
relevant Product in the country or region shall be reduced by [***] starting
with the next Calendar Quarter (a “Royalty Payment Reduction”).
5.7    Third Party Payments.
If VF, its Affiliates or permitted Sublicensees are required to pay Third Party
Payments (directly to a Third Party) [***], that in the absence of a license
thereunder would be infringed by the sale, promotion, manufacturing, use, or
import of the Product in the Field in the Territory, VF shall then be entitled
to credit [***] of such Third Party Payments against any Royalty Payments due
hereunder with respect to the Net Sales of the Product to which the Third Party
Payment pertains.
5.8    Late Payments.
Any amount required to be paid by a Party hereunder which is not paid on the
date due shall bear interest at a rate equal to the [***] day U.S. dollar LIBOR
rate effective for the date that payment was first due as reported by The Wall
Street Journal plus [***]. Such interest shall be computed on the basis of a
year of three hundred sixty (360) days for the actual number of days payment is
delinquent.
5.9    Reports and Timing of Payments.
Within [***] calendar days following the end of each Calendar Quarter during an
Agreement Year, VF shall provide OPKO with a report of the Net Sales of the
Product in each country in the Territory and all calculations used to determine
such Net Sales amounts in such detail as OPKO shall reasonably require. Each
such quarterly report will include the actual Net Sales of the Product in each
country in the Territory and all calculations used to determine such Net Sales
for the first [***] months of the applicable Calendar Quarter and a non-binding
estimate for the third month of the applicable Calendar Quarter. Within [***]
calendar days following the end of each Calendar Quarter, VF shall provide OPKO
with a report of the actual Net Sales of the Product in each country in the


15

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


Territory and all calculations used to determine such Net Sales for all [***]
months during the Calendar Quarter. Not later than [***] calendar days following
the end of each Calendar Quarter, VF shall pay to OPKO the Royalty Payment to
which OPKO is entitled under Section 5.3. In the event that a Party disputes an
invoice or other payment obligation under this Agreement, such Party shall
timely pay the undisputed amount of the invoice or other payment obligation, and
the Parties shall resolve such dispute in accordance with Article 21.2.
5.10    Taxes.
(a)    All payments payable hereunder shall be paid without any reduction,
offset, or withholding for taxes. VF shall, in addition to amounts payable
pursuant to this Agreement, pay all other taxes levied on amounts payable
hereunder; provided that OPKO shall be responsible for any income taxes payable
by OPKO on payments made to it under this Agreement. The Parties acknowledge and
agree that it is their mutual objective and intent to minimize, to the extent
feasible, taxes payable with respect to this Agreement and that they shall use
their Commercially Reasonable Efforts to cooperate and coordinate with each
other to achieve such objective as allowed under Applicable Laws. Each Party
shall cooperate with the other to the extent reasonably requested for the
purpose of filing any tax returns relating sales, use, transfer, stamp, VAT,
withholding, or similar taxes, if any, levied on amounts payable hereunder.
(b)    For purposes of clarity, all sums payable under this Agreement shall be
exclusive of VAT. In the event that any VAT is owing in any jurisdiction in
respect of any such payment, VF shall pay such VAT and the payment in respect of
which such VAT is owing shall be made by VF without deduction for or on account
of such VAT to ensure that OPKO receives a sum equal to the sum which it would
have received had such VAT not been due.
5.11    Currency Exchange.
If any Product sold by VF under this Agreement is invoiced in a currency other
than U.S. Dollars, all royalty payments by VF to OPKO shall be converted into
U.S. Dollars at the average rate of exchange for the Calendar Quarter for which
payments are being remitted based on the middle market spot rate therefore
published in The Wall Street Journal (U.S. Edition).
6.    Development
6.1    Development Responsibilities.
(a)    As set forth in the Development Plan, OPKO and VF each agree to cooperate
in the development of the Product for the Field in the Territory.
(b)    VF shall be responsible for performing, or causing to be performed, all
development activities for the Product in the Field in the Territory allocated
to VF in the Development Plan in order to obtain Regulatory Approvals for the
Product in the Field in the Territory. As set forth in the Development Plan, VF
agrees to use Commercially Reasonable Efforts to (i) develop and bring the
Product to market in the Field in each Major Country for the Initial Indication
and


16

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


each Additional Indication included in the Development Plan, and (ii) execute
and perform in all material respects the obligations assumed by it under the
Development Plan.
(c)    OPKO shall be responsible for performing, or causing to be performed, all
development activities for the Product in the Field outside the Territory
allocated to OPKO in the Development Plan in order to obtain Regulatory
Approvals for the Product in the Field in the Territory. As set forth in the
Development Plan, OPKO agrees to use Commercially Reasonable Efforts to (i)
develop and bring the Product to market in the Field in the U.S. for the Initial
Indication and each Additional Indication included in the Development Plan, and
(ii) execute and perform in all material respects the obligations assumed by it
under the Development Plan.
6.2    Funding of Product Development.
Each Party shall be responsible for [***] of the costs of conducting the HD
Trial and those additional studies and trials designated in the Development Plan
as being co-funded. VF shall be solely responsible for all other development
costs which VF considers necessary in its sole discretion relating to the
Product for the Initial Indication in the Territory except as otherwise provided
by Section 6.4.
6.3    Publications.
Subject to Applicable Law, the JSC shall develop a strategy for reviewing,
coordinating and releasing publications, including results of studies conducted
for the Product, presenting Product-related information and materials at
conferences, congresses, or scientific or medical meetings held both inside and
outside the Territory. The JSC may not prohibit any publication or presentation
contemplated by this Section 6.3 without consensus. If the JSC does not reach
consensus regarding a proposed prohibition on publication, the matter will be
resolved as provided under Section 21.3.
6.4    Access to Data and Information.
Subject to the provisions of this Agreement, each Party shall have the right to
access and use all information generated in all clinical and marketing studies
with respect to the Product in the Field for sale in the Territory (VF) or
outside the Field or the Territory (OPKO); provided, however, if either Party
wishes to access and use new data generated by the other Party, its Affiliates,
or its licensees/sublicensees that is not in the public domain, [***].
Notwithstanding the foregoing, each Party acknowledges and agrees that it will
share all safety data, information and results required to ensure compliance by
each Party with Applicable Law and safety standards at no cost to the other
Party and that OPKO will make available to VF any additional information and
content developed or acquired by OPKO that is required for the registration
process in the Territory.
6.5    Development Plan.
(a)    The development of the Product shall be governed by a plan setting forth
the proposed overall program of development of the Product and the respective
development responsibilities of the Parties with respect to such program (the
“Development Plan”), as it may be amended from time to time in accordance with
this Agreement. The initial Development Plan is


17

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


attached hereto as Exhibit A and shall cover the development plan for the
Product for the Initial Indication. To the extent any terms or conditions of the
Development Plan expressly conflict with the terms or conditions of this
Agreement, the terms and provisions of this Agreement shall control.
(b)    During the Term, any changes to the Development Plan, including any
country-specific appendices required by Applicable Law and changes made in
response to any communications with any Regulatory Authorities that require a
submission to a Regulatory Authority, an IRB or other ethics committee, will be
prepared by VF and will be subject to the approval of the Committees.
(c)    During the Term, either Party can propose that additional development
activities that are outside the scope of the Development Plan, including any new
trials for Additional Indications, be conducted under the Development Plan. If
both Parties agree in writing upon such additional development activities, then
the Development Plan shall be amended in writing by the Parties to reflect such
agreement of the Parties.
7.    Government Approvals
7.1    New Drug Approval Applications.
VF shall be responsible for preparing, filing, and prosecuting Drug Approval
Applications and seeking Regulatory Approvals for the Product in the Field in
the Major Countries and such additional countries in the Territory in which VF
considers it commercially reasonable to do so, including preparing all reports
necessary as part of a Drug Approval Application, provided that OPKO shall make
available to VF all the content in OPKO’s possession that VF indicates to OPKO
is required for the registration process for the Product in the Field in the
Territory and OPKO will make its personnel with relevant subject matter
expertise available to consult with VF regarding such registration process. All
such Drug Approval Applications shall be owned by VF and a copy of each such
Drug Approval Application shall be promptly provided to OPKO upon OPKO’s
request. OPKO shall promptly provide VF a copy of each Drug Approval Application
filed outside the Territory, which is requested by VF. All regulatory costs
incurred by VF in connection with the preparation, filing, and maintenance of
Regulatory Approvals for the Product in the Field in the Territory shall be
borne solely by VF, [***]. In connection with all Drug Approval Applications
being prosecuted and filed by VF, OPKO or their Affiliates or
licensees/Sublicensees for the Product in the Field, VF or OPKO, as the case may
be, agrees to [***] that it or its Affiliates or licensees/Sublicensees make
that are requested by the other Party, or that are clearly relevant to the other
Party’s Regulatory Approvals in the other Party’s respective territory promptly
upon submission, but in no event later than [***] days after a written request
by the other Party, in each case at [***] to the other Party, provided, that in
the event any filing is not in English and the filing Party does not have any
English translation thereof, any translation requested by the other Party will
be at [***].
7.2    Reference to Regulatory Filings.
For any country of the Territory that accepts, as the basis of such country’s
Drug Approval Application for the Product, the corresponding Regulatory Approval
for such Product from a


18

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


jurisdiction outside the Territory, OPKO shall provide VF with the right to
reference such Regulatory Approval. Each Party shall have the right of
cross-reference to the other Party’s regulatory filings.
7.3    Cooperation.
The Parties shall consult and cooperate in the preparation of each submission
for Regulatory Approvals for the Product in the Field in the Territory and in
obtaining and maintaining Regulatory Approvals within the Territory, provided
however, that, VF shall be primarily responsible for interactions with
Regulatory Authorities throughout the Territory. VF shall provide OPKO with
reasonable advance notice of any scheduled meeting with the EMA or any other
Regulatory Authority in a regulatory jurisdiction in the Territory relating to
any Regulatory Approval for the Product, and OPKO (to the extent permitted by
the Regulatory Authority) shall have the right to participate in any such
meeting. VF shall from time to time promptly inform OPKO about any significant
Regulatory Approval milestones achieved. In the event that any regulatory agency
threatens or initiates any action to remove the Product from the market or there
is any recall or equivalent action (whether voluntary or involuntary) in any
country of the Territory, VF shall promptly notify OPKO of such communication of
receipt of such information by VF.
7.4    No Third Party Rights.
During the Term and except as provided in Sections 2.2 and 18.1, VF shall not
assign, license or grant any rights in or to any rights or obligations under
this Agreement (including, without limitation, terms relating to
confidentiality, intellectual property, non-competition) or to the Drug Approval
Applications that are held by VF pursuant to this Agreement to any Third Party
that is not an Affiliate or Sublicensee of VF, or Fresenius or an Affiliate of
Fresenius identified on Exhibit 2.2(b), without the prior written consent of
OPKO, which will not be unreasonably withheld. Any such assignment, license or
grant of rights to an Affiliate or Sublicensee of VF, or Fresenius or an
Affiliate of Fresenius identified on Exhibit 2.2(b) shall be made only pursuant
to a written agreement that is entered into in compliance with all of the
material terms of this Agreement and that specifically requires such Person’s
compliance with all material rights and obligations under this Agreement
(including, without limitation, terms relating to confidentiality, intellectual
property, non-competition).
7.5    Clinical Trial Registries.
(a)    From and after the Effective Date, VF will be responsible, in
consultation with the JDC, for registering, maintaining and updating any
registries pertaining to any trial for the Product conducted pursuant to this
Agreement to the extent required by any Applicable Laws (collectively, the
“Clinical Trial Registries”) in all countries in the Territory.
(b)    For clarity, VF will ensure that the information on all Clinical Trial
Registries is correct, consistent and in compliance with Applicable Law.


19

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


8.    Commercialization
8.1    VF Efforts.
Subject to the terms and conditions of this Agreement, VF agrees to use
Commercially Reasonable Efforts to (a) commence the regular commercial
distribution, use, and sale of the Product in the Field in each Major Country as
soon as commercially practicable, and (b) subject to OPKO’s compliance with the
terms of the Supply Agreement, continue diligently thereafter to commercialize,
market, promote and sell the Product in the Field in the Territory for each
indication for with the Product has received Regulatory Approval in the
Territory.
8.2    Promotional Activities.
(a)    Within [***] days after the Effective Date, OPKO shall deliver to VF, at
no charge, a copy of the then existing Marketing Material developed or used by
OPKO in connection with promotion or marketing the Product outside the
Territory. OPKO makes no representation as to the appropriateness or
applicability of the Marketing Material in the Territory. VF shall, subject to
Applicable Laws, have the right to use all such Marketing Material in connection
with its marketing of the Product in the Territory. VF also shall have the right
to create, develop and use other Marketing Material in the Territory at its sole
cost and expense. VF shall ensure that any Marketing Material developed or used
by VF complies with all Applicable Laws in the Territory. OPKO shall not have
any liability with respect to use by or on behalf of VF thereof.
(b)    Upon request of OPKO, VF shall provide to OPKO a copy of any Marketing
Material developed by VF. Subject to the terms and conditions of this Agreement,
OPKO (and any of its Affiliates and licensees) shall have the right to use
outside the Territory and modify such Marketing Material created and developed
by VF for the Territory [***], provided however that OPKO shall be solely
responsible for ensuring that such Marketing Material complies with any
Applicable Laws outside the Territory, and VF shall not have any liability with
respect to use by or on behalf of OPKO thereof.
(c)    VF shall use Commercially Reasonable Efforts to commercialize the Product
in the Field in the Territory under an OPKO Trademark and under the trade dress
or such other trademark or trade dress as mutually agreed by the Parties,
including, if applicable, any alternative trademark and any alternative trade
dress (the “Product Trade Dress”, respectively). Notwithstanding the foregoing,
in the event that VF believes that the use or registration of any OPKO Trademark
or the use of the Product Trade Dress in a particular country in the Territory
would be inappropriate due to such country’s linguistic or cultural
particularities or against the Applicable Laws of such country, or is rejected
by local Regulatory Authorities, or in conflict with any Third Party’s
intellectual property rights in that country, based on a review of market
research, regulatory research, legal searches, investigation results, and any
other relevant information that may have been collected by either Party that is
relevant to the clearance for use and registration of a trademark or for use and
registration of a trade dress (it being understood that there is no obligation
for either Party to perform any such review or research), VF shall present such
concern to OPKO, and the Parties shall agree on an alternative trademark and
trade dress for use and registration, as


20

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


appropriate, in the country in question, which shall be owned by OPKO and shall
become an OPKO Trademark under this Agreement.
(d)    Global Branding Strategy. Subject to Section 9.2(b)(vi), OPKO shall have
the right, from time to time during the Term, to implement (and thereafter
modify and update) a global branding strategy, including global messaging, for
the Product for use in the Field throughout the world (the “Global Branding
Strategy”). The Parties intend to collaborate in developing and updating the
Global Branding Strategy. To the extent OPKO determines to utilize such Global
Branding Strategy, VF shall adhere to the Global Branding Strategy in its
commercialization of the Product, including with respect to any newly designed
promotional materials; provided, that, in the event that VF believes that the
application of the Global Branding Strategy in a particular country or a region
in the Territory would be inappropriate whether because of such country’s
linguistic or cultural particularities, competitive environment, clinical
practices, because it is against the Applicable Laws of such country or because
VF reasonably determines it would be inconsistent with VF’s obligation to use
Commercially Reasonable Efforts to commercialize the Territory, VF shall present
such concern to OPKO, and the Parties shall discuss whether appropriate
revisions to the Global Branding Strategy may make it appropriate for use in
such country. If the the Parties do not reach consensus on the application of
the Global Branding Strategy, [***]; provided, however, that the matter may be
referred by either Party for resolution as provided under Section 21.3 and both
Parties shall abide by such resolution.
Nothing in this Section shall be construed to derogate from VF’s ultimate right
and responsibility to use all Commercially Reasonable Efforts to commercialize
the Product in the Territory in accordance with the terms and conditions of this
Agreement.
8.3    Identification of OPKO.
To the extent allowed by Applicable Law and consistent with OPKO’s internal
trademark guidelines adopted from time to time and provided to VF, all Product
labeling, packaging and package inserts and any promotional materials associated
with the Products shall carry, in a conspicuous location, the Product Trade
Dress with a notice that such Product is sold under license from OPKO. Such
Product Trade Dress, where so included, shall be in addition to the Product
Trade Dress and trademarks of VF.
8.4    Product Pricing.
As soon as appropriate prior to the Product First Commercial Sale in the
Territory, as permitted by Applicable Law, including applicable antitrust laws,
[***] shall establish pricing levels for the Product in the Territory with input
from the JDC; provided that [***] shall bear final authority and responsibility
for determining pricing for the Product.
9.    Governance    
9.1    Joint Development Committee and Joint Steering Committee.


21

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


(a)    Within [***] days following the date of this Agreement, the Parties shall
form: (a) a joint steering committee (the “JSC”) with responsibility for the
overall coordination and oversight of activities under this Agreement and the
Supply Agreement and (b) a specialized joint committee focusing on development
and Regulatory Approval of Products (the “JDC”). The JSC and JDC shall have the
responsibilities and authority allocated to it in this Article 9 and elsewhere
in this Agreement. The JSC and JDC may be referred to separately as a
“Committee” and jointly as the “Committees”.
(b)    The Committees shall have representatives from each of OPKO and VF. Each
Party may replace its Committee representatives at any time upon written notice
to the other Party. Each Committee shall have a chairperson. The chairperson of
the JDC and JSC shall be designated by VF for the first Agreement Year, shall be
designated by OPKO for the second Agreement Year, and shall alternate between
the Parties on an annual basis thereafter. The chairperson shall be responsible
for calling meetings, preparing and circulating an agenda in advance of each
meeting of such Committee, and preparing and issuing minutes of each meeting
within [***] days thereafter. The minutes of each meeting shall, among other
things, record all matters acted upon and approved or disapproved by the
Committee, actions to be taken, and any matters the Committee failed to resolve.
Such minutes will not be finalized until both Alliance Managers review and
confirm in writing the accuracy of such minutes.
(c)    Each Party’s designees on a Committee shall, collectively, have [***]
vote (the “Party Vote”) on all matters brought before the Committee, which Party
Vote shall be determined by consensus of such Party’s designees present (in
person or otherwise) at the meeting. Except as expressly provided in this
Section 9.1(c), each Committee shall operate as to matters within its
jurisdiction by [***] Party Vote. Any disagreement between the representatives
of the Parties on the JDC as to matters within the JDC’s jurisdiction shall be
submitted for discussion and resolution by the JSC. Except as otherwise required
by this Agreement, any disagreement between the representatives of the Parties
on the JSC as to matters within the JSC’s jurisdiction shall be submitted for
discussion and resolution in accordance with Article 21 and any disagreement
with respect to matters set forth in Sections [***] shall be resolved as
provided under Section 21.3. Notwithstanding the foregoing, any decisions to
amend the [***] (for clarity, if the JSC does not reach consensus, the matter
will be resolved as provided under Section 21.3).
(d)    Each Party will disclose to the other proposed agenda items along with
appropriate information at least [***] Business Days in advance of each meeting
of each Committee, as applicable; provided that, under exigent circumstances
requiring the Committee’s input, a Party may provide its agenda items to the
other Party within a lesser period of time in advance of the meeting, or may
propose that there not be a specific agenda for a particular meeting, and such
items shall be included in such agenda if such other Party consents to such
later addition of such agenda items or the absence of a specific agenda for such
Committee meeting.
(e)    Notwithstanding the Committee structure established under Section 9.1(a),
each Party shall retain the rights, powers and discretion granted to it under
this Agreement, and no such rights, powers, or discretion shall be delegated to
or vested in a Committee unless such delegation or vesting of rights is
expressly provided for in this Agreement or the Parties expressly


22

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


so agree in writing. Without limiting the generality of the foregoing, no
Committee shall have any authority or jurisdiction to amend, modify, or waive
compliance with this Agreement, any of which shall require mutual written
agreement of the Parties.
9.2    Joint Steering Committee.
(a)    Each Party shall appoint an equal number of up to [***] of its senior
employees to serve on the JSC. The initial JSC representatives for VF shall be
[***] and [***], and the initial JSC representatives for OPKO shall be [***] and
[***]. The JSC shall: (i) oversee and coordinate the development of, and the
making of regulatory filings for, the Products in the Territory in the Field to
obtain Regulatory Approvals of Products in the Territory in the Field; (ii)
oversee the supply of Products for the Territory in the Field; and (iii) review
material activities to be conducted in connection with commercialization of the
Products in the Field in the Territory (and outside the Territory to the extent
such activities could reasonably be relevant to the commercialization of the
Products in the Field in the Territory).
(b)    In connection with its responsibilities described in Section 9.2(a), the
JSC shall in particular:
(i)
provide general oversight for the activities of the JDC;

(ii)
subject to Article 8, provide a forum for the Parties to share information,
knowledge and planning on the on-going development and commercialization of the
Products in and outside the Territory;

(iii)
review the Development Plan updates or amendments, including Additional
Indications as contemplated by Section 4.1;

(iv)
monitor the development of and process for seeking and obtaining Regulatory
Approval with respect to the Products in the Territory in the Field based on the
updates provided by the JDC;

(v)
support VF’s development of a strategy for commercialization of the Products for
use in the Field in the Territory and exchange information on best practices for
commercialization activities for use in the Field;

(vi)
discuss reasonable measures to align on a Global Branding Strategy and master
documents (for example, training materials) and coordinate activities with
respect to certain key opinion leaders;

(vii)
monitor and discuss OPKO’s supply of Product for the Territory under the Supply
Agreement;

(viii)
discuss a reimbursement strategy for the Product in the Territory;

(ix)
perform such other activities as are expressly allocated to the JSC in this
Agreement; and

(x)
provide a forum for discussing and attempting to resolve any issues involving
the interpretation or application of this Agreement.



23

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


(c)    Notwithstanding the foregoing: (i) activities pertaining to: (A)
negotiation with pricing and reimbursement authorities and payors of pricing and
reimbursement in a given jurisdiction for Products; and (B) commercialization of
the Product, will be the sole responsibility of VF in the Territory and the
Field and of OPKO outside the Territory and outside the Field in the Territory;
and (ii) subject to Article 10, activities pertaining to manufacturing shall be
the sole responsibility of OPKO within and outside the Territory. The activities
listed in Section 9.2(c)(i) and (ii) above shall not come under the governance
authority of the JSC, but information with respect thereto may be discussed by
the JSC to the extent relevant to the items set forth in Sections 9.2(a) and
9.2(b).
9.3    Committee Meetings.
(a)    Committees shall meet at least quarterly unless no later than thirty (30)
days in advance of any meeting there is a determination, by agreement of both
Parties, that no new business or other activity has transpired since the
previous meeting, and that there is no need for a meeting. In such instance, the
next meeting will be scheduled. Committees shall also establish a procedure,
agreeable to both Parties, for either (i) calling special interim meetings of a
Committee in the event of the need a Committee decision between regularly
scheduled meetings or (ii) establishing a process for making such interim
decisions. Committees establish subcommittees, provided that such subcomittees
are comprised of equal representation from both Parties.
(b)    The location of such meetings shall alternate between OPKO’s offices area
and VF’s offices unless otherwise agreed upon between the Parties. Committee
meetings may, upon the agreement of both Parties, be via teleconference and/or
videoconference.
(c)    Each Party shall bear their own expenses in connection with attending
meetings of the Committees.
9.4    Responsibilities of JDC.
(a)    [***] of up to [***] of its senior employees to serve on the JDC. The
initial JDC representatives for VF shall be [***] and [***], and the initial JDC
representatives for OPKO shall be [***] and [***]. The JDC shall coordinate
communication and operations regarding the development of, and the making of
regulatory filings for, the Products in the Territory in the Field in order to
obtain Regulatory Approvals of Products in the Territory in the Field. The JDC
will also facilitate the flow of information with respect to development
activities being conducted for the Product that in or outside the Field that are
relevant to the Territory and to facilitate exchange of data arising in Clinical
Trials of Products relevant to the Territory, whether conducted in or outside
the Territory and in the Field.
(b)    The JDC shall have planning, oversight, performance evaluation and
decision-making authority and responsibility for all development, regulatory,
and registration activities (as well as oversight over commercialization plans)
related to the Product in the Field in the Territory, except as otherwise set
forth in this Agreement and except that the JDC shall have no direct authority
over the employees of either Party.


24

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


(c)    In connection with its responsibilities described in Section 9.4(a), the
JDC shall in particular:
(i)
[***] between the parties;

(ii)
provide a forum for the Parties to share information, knowledge and planning on
the on-going development, regulatory strategy and Regulatory Approval activities
for the Products relevant to the Field in and outside the Territory;

(iii)
review and discuss the Development Plan updates or amendments;

(iv)
review and exchange pharmacovigilance information and reports for Products in
and outside the Field and in accordance with the pharmacovigilance agreement;

(v)
monitor development activities for Products in the Field in the Territory,
including with respect to operational matters such as enrollment strategies,
site selection, and clinical trial vendor strategies;

(vi)
review and facilitate the exchange of all information (other than any
information relating to the process development or manufacturing of Product)
relating to or arising from all development, regulatory strategy and Regulatory
Approval activities described in subsections (iv) - (vi) above for Products in
the Field in and outside the Territory;

(vii)
discuss and review a regulatory strategy and plan for obtaining Regulatory
Approvals for the Products in the Field in the Territory;

(viii)
with input from OPKO with respect to its strategy for clinical trials, support
development and implementation of a strategy for clinical trials with respect to
Products in the Field in the Territory;

(ix)
discuss and coordinate post-approval changes to regulatory filings and
documentation, including any changes to the registered detail for Products in
the Field in and outside the Territory;

(x)
provide on a quarterly basis updates on its activities and achievements to the
JSC for review and comment;

(xi)
perform such other activities as are expressly allocated to the JDC in this
Agreement; and

(xii)
review and discuss any Third Party to be retained by either Party to perform
material activities (e.g., regulatory, manufacturing, clinical or quality
activities) with respect to Products in the Territory.

9.5    Alliance Managers.
(a)    Each of the Parties shall appoint a single individual to act as that
Party’s point of contact for day to day communications between the Parties
relating to the activities conducted


25

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


under this Agreement (each, an “Alliance Manager”). Each Party may change its
designated Alliance Manager from time to time upon written notice to the other
Party. Any Alliance Manager may designate a substitute to temporarily perform
the functions of that Alliance Manager by written notice to the other Party.
(b)    Each Alliance Manager shall be charged with creating and maintaining a
collaborative work environment within the JSC and JDC. Each Alliance Manager
will also: (i) be the point of first referral in all matters of conflict
resolution; (ii) coordinate the relevant functional representatives of the
Parties in developing and executing strategies and the Development Plan for the
Products in the Field in and outside the Territory and any other Development
activities with respect to the Field by the Parties; (iii) provide a single
point of communication for seeking consensus both internally within the
respective Parties’ organizations and between the Parties regarding key strategy
and Development Plan issues; (iv) identify and bring disputes to the attention
of the JSC and JDC in a timely manner; (v) plan and coordinate cooperative
efforts and internal and external communications; and (vi) coordinate governance
activities, such as the conduct of JSC and JDC meetings and production of
meeting minutes so that they occur as set forth in this Agreement, and take
actions necessary to facilitate performance of relevant action items resulting
from such meetings are appropriately carried out or otherwise addressed.
(c)    The Alliance Managers shall attend all Committee meetings and support the
chairperson of the JSC and JDC in the discharge of their responsibilities. The
Alliance Managers shall be nonvoting participants in Committee meetings, unless
they are also appointed members of a Committee; provided, however, that an
Alliance Manager may bring any matter to the attention of any Committee if such
Alliance Manager reasonably believes that such matter warrants such attention.
10.    Manufacturing, Distribution and Supply
10.1    OPKO Manufacturing and Supply Responsibilities.
Subject to Section 10.2, OPKO will supply, directly or through a Third Party,
bulk capsules of Product (“Bulk Product”) to support the development, sale and
commercialization of the Product in the Territory, unless and until VF, VF’s
Affiliates, or any of its Third Party contract manufacturers is qualified as an
additional qualified manufacturer for the Territory. The binding terms and
conditions for the commercial manufacture and supply of Bulk Product shall be
set forth in a Manufacturing and Supply Agreement to be entered into as set
forth in Section 10.2 (the “Supply Agreement”).
10.2    Manufacturing and Supply Agreement for Commercial Supply of Products.
The Parties shall agree in good faith to execute a mutually satisfactory Supply
Agreement containing the terms set forth on Exhibit 10.2 for OPKO’s supply of
Bulk Product. The Supply Agreement shall provide that the Parties will discuss
and cooperate to [***] of Bulk Product for supply thereof for the Territory
within a specified time period following the effective date of the Supply
Agreement (which may include OPKO, itself or through a Third Party contractor,
or VF or its Affiliates). The Parties shall also enter into a Quality Agreement
within [***] days after the Effective Date. The


26

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


Supply Agreement shall contain terms and conditions set forth in Exhibit 10.2
and other terms and conditions typically contained in agreements governing the
commercial manufacture of similar products for similar purposes at similar
volumes.
10.3    Clarification.
For clarity, during the Term, VF may exercise its rights to make and have made
Products under the license granted to VF pursuant to Section 2.1 only to the
extent that OPKO fails to fulfill its obligations under the Supply Agreement.
11.    Safety and Surveillance
11.1    Reporting.
VF shall be responsible for any reporting of matters regarding the safety of the
Product, including Adverse Events, to the appropriate Regulatory Authority in
the Territory, in accordance with Applicable Laws. VF shall promptly notify OPKO
of any such matter and furnish complete copies of such reports to OPKO. In the
event VF or OPKO should become aware of information that may require a recall,
field alert, Product withdrawal or field correction arising from any defect in
the Product, it shall immediately notify the other Party in writing.
11.2    Adverse Events.
Promptly after the Effective Date, in recognition of VF’s primary responsibility
for reporting Adverse Events associated with the Product in the Territory, the
Parties shall agree upon the terms of a pharmacovigilance agreement. The Parties
shall implement such agreement and shall provide each other on a regular basis
with any appropriate information that enables the other Party to meet its
regulatory obligations with respect to the Product or that is relevant to the
safe use of the Product, whether inside or outside the Territory. The agreement
will be reviewed jointly on a regular basis or when there is a change in
regulations governing Adverse Event reporting, whether inside or outside the
Territory. OPKO shall maintain the global safety database as set forth in the
pharmacovigilance agreement.
11.3    Medical Inquiries.
Following the Effective Date, VF shall be responsible for handling all medical
questions or inquiries in each such country in the Territory, including all
Product complaints, with regard to any Product sold by or on behalf of VF (or
any of its Affiliates or Sublicensees) (including having a call center in
connection therewith), in each case in accordance with Applicable Laws and this
Agreement. VF shall submit a copy of any standardized responses to medical
inquiries prior to use thereof for OPKO’s review and comment. OPKO shall
immediately forward any and all medical questions or inquiries which it receives
with respect to any Product sold by or on behalf of VF (or any of its Affiliates
or Sublicensees) in the Territory to VF in accordance with all Applicable Laws
and VF shall immediately forward to OPKO any and all medical questions or
inquiries that it receives with respect to Product outside of the Territory or
outside the Field, in each case in accordance with all Applicable Laws.
Notwithstanding the foregoing, OPKO shall be primarily responsible for handling


27

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


any Product complaints related to quality of the Product, and VF shall refer all
such Product complaints to OPKO.
11.4    Recall, Withdrawal, or Market Notification of Product.
In the event that any Governmental Authority threatens or initiates any action
to remove the Product from the market whether inside the Territory or outside
the Territory (in whole or in part), the Party receiving notice thereof shall
notify the other Party of such communication immediately, but in no event later
than one (1) Business Day, after receipt thereof. Notwithstanding the foregoing,
in all cases, any recall, withdrawal or market notification of the in the
Territory shall be as set forth in the Quality Agreement.
12.    Audit Rights
12.1    Audit Rights.
VF shall keep complete and accurate records which are relevant to revenues,
costs, expenses, and payments on a country by country basis in the Territory
under this Agreement and such records shall be maintained by VF for at least two
years following their creation. OPKO shall have the right, at OPKO’s expense,
through an independent certified public accounting firm that is internationally
recognized as one of the four largest accounting firms in the world, or like
Person reasonably acceptable to VF to examine such records during regular
business hours upon reasonable notice during the life of this Agreement and for
two years after its termination; provided, however, that such examination shall
not take place more often than [***] per Agreement Year and shall not cover such
records for more than the preceding [***]. OPKO shall bear the full cost of the
audit unless such audit correctly discloses that the discrepancy differs by more
[***] from the amount the accountant determines is correct, in such case VF
shall pay the reasonable fees and expenses charged by the accountant.
13.    Intellectual Property
13.1    Ownership of Intellectual Property.
(a)    OPKO shall have and retain sole and exclusive right, title and interest
in and to any and all OPKO Technology and all intangible property rights,
including, without limitation, any and all inventions, discoveries, writings,
trade secrets, methods, practices, procedures, engineering information, designs,
devices, improvements, manufacturing information and other technology, including
any derivatives of any of the foregoing, whether or not patentable or
copyrightable, and any patent applications, patents, or copyrights based
therein, thereon and therefrom (“Inventions”) that are made, discovered,
conceived, reduced to practice or generated by OPKO (or its employees or
representatives), solely or with a Third Party, in connection with any activity
carried out pursuant to this Agreement and that is related to the Product (“OPKO
Inventions”) and all rights, titles and interests with respect to the OPKO
Trademarks and Patents.
(b)    The Parties shall jointly own the right, title and interest in and to all
Inventions made, discovered, conceived, reduced to practice or generated jointly
by the Parties, their Affiliates


28

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


or Sublicensees (or their respective employees or representatives), with or
without a Third Party (“Joint Inventions”).
(c)    VF shall own the right, title and interest in and to all Inventions made,
discovered, conceived, reduced to practice or generated solely by VF, or its
Affiliates or Sublicensees (or their respective employees or representatives),
with or without a Third Party (“VF Inventions”).
(d)    The determination of inventorship for Inventions under this Section 13.1
shall be in accordance with U.S. inventorship laws as if such Inventions were
conceived or reduced to practice in the US.
13.2    Product Inventions.
(a)    Notwithstanding the terms of Section 13.1, any Joint Inventions or VF
Inventions in connection with the Product directly relating to (i) [***], (ii)
[***], (iii) [***], (iv) [***] (collectively, [***], the "Product Inventions"),
each shall be the exclusive property of OPKO and the corresponding intellectual
property rights shall be owned by OPKO. For the avoidance of doubt, Product
Inventions will be included in the OPKO Technology and any resulting patents or
patent applications will be included in the OPKO Patents; provided however, that
[***]. VF hereby assigns such Product Inventions to OPKO. The provisions of this
Section 13.2 shall not apply to any [***]. Any such Inventions will be
considered Joint Inventions under this Agreement. As a result, each Party will
be free to commercialize their own products using such Joint Inventions without
interference from, accounting to or paying a royalty to the other Party with
respect to such Joint Inventions; provided however, that [***] and that nothing
in this Section 13.2 shall relieve either Party of its obligations under this
Agreement with respect to Products (including VF’s royalty obligations hereunder
with respect to Products, except as provided in the second sentence of this
Section 13.7).
13.3    Patent Prosecution.
(a)    OPKO, at its expense, shall have [***] responsibility for [***]. VF, at
its expense, shall have sole responsibility for [***]. VF shall pay [***] of the
prosecution costs of any Joint Patents filed in the Territory. [***] filed by
OPKO or VF in the Territory that relate to the Product. OPKO and VF agree to
comply with all requirements of the applicable patent offices to secure the
validity and enforceability of the OPKO Patents and any Joint Patents related to
Product (e.g., filing working statements) and keep VF and OPKO promptly and
fully informed of the course of patent prosecution or other related proceedings
and to consider any comments of VF or OPKO in good faith. OPKO shall also have
responsibility for filing for any applicable supplementary protection
certificates, patent term extensions, pediatric extensions, or their equivalent,
if available, in any country or region in the Territory with respect to the OPKO
Patents. VF agrees to cooperate with OPKO to secure any such supplementary
protection certificates, patent term extensions or their equivalents. If
requested by VF, OPKO shall record this Agreement or other evidence of the
Patent rights granted under this Agreement in the designated patent offices.
(b)    If OPKO wishes to abandon any OPKO Patent in the Territory or Joint
Patent in the Territory, then, prior to abandonment, OPKO shall offer to assign
its rights in such OPKO


29

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


Patent or Joint Patent to VF at least forty-five (45) days in advance of any
statutory bar or other deadline that would result in loss of such OPKO Patent or
Joint Patent. If VF elects to have such OPKO Patent or Joint Patent assigned to
it, OPKO shall assign such OPKO Patent or Joint Patent to VF, and VF will be
responsible for any direct, out-of- pocket costs of OPKO relating to the
assignment of such OPKO Patent or Joint Patent to VF. VF will be responsible for
any costs relating to the maintenance of such OPKO Patent or Joint Patent that
VF chooses to pursue after the assignment. If a OPKO Patent has been assigned to
VF, it shall no longer be considered a OPKO Patent under this Agreement for the
purpose of the Royalty Term or otherwise. OPKO has a non-exclusive,
sub-licensable (through multiple tiers), royalty-free license outside the
Territory under all OPKO Patents or Joint Patents assigned to VF pursuant to
this Section 13.13 even after termination or expiration of this Agreement for
any reason.
(c)    With regard to any Patent rights which fall under the new European
Unified Patent System, OPKO shall elect the opt-out option unless the Parties
agree otherwise.
13.4    Notification of Patent Litigation.
(a)    In the event of the institution of any suit by a Third Party against
either OPKO or VF or otherwise, in respect of patent infringement involving the
manufacture, use, sale, license or marketing of the Product anywhere in the
Territory, such Party sued or to whom notice or knowledge of such proceeding
shall arise, shall promptly notify the other Party in writing.
(b)    If an action, claim, demand, suit, or proceeding (a “Claim”) alleging
infringement involving the manufacture, use, sale, license or marketing of the
Product anywhere in the Territory is commenced against either Party or their
Affiliates, licensees or Sublicensees, then the Parties [***]. [***] Business
Days, and [***] to continue such defense at its own expense, except for the
expenses for which [***] is to indemnify [***] pursuant this Agreement or
pursuant to OPKO’s indemnification obligations set forth in the Supply Agreement
related to manufacturing. In that case, OPKO shall cooperate with VF and provide
any documentation or other assistance reasonably requested by VF at OPKO’s
expense.
13.5    Patent Infringement.
(a)    In the event that OPKO or VF becomes aware of actual or threatened
infringement of a Patent anywhere in the Territory, that Party shall promptly
notify the other Party in writing. OPKO shall have the first right, to
investigate and/or bring an infringement action against any Third Party. In that
case, OPKO shall have full control over the conduct of such investigations and
litigation, including the settlement thereof, provided that such settlement does
not materially adversely affect VF’s rights under this Agreement. The cost of
such investigation and litigation shall be borne by [***]. The Parties [***]. VF
shall reasonably assist OPKO and cooperate in any such investigation and
litigation at OPKO’s request, including being joined as a party in such action
upon OPKO’s written request.
(b)    OPKO shall provide information about its preliminary intention within
[***] days after it first learns of any actual or alleged infringement. If OPKO
fails to notify the allegedly infringing party with respect to the OPKO Patents
and its infringement allegation within [***] days


30

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


after receiving such information and, thereafter, fails to initiate an
enforcement action with respect to such actual infringement within [***] days
[***] after [***] of the OPKO Patents by such Third Party(ies) and the [***]
this [***] day period,VF shall have the right to enforce the OPKO Patents
against such infringers to the extent such infringement relates to the
manufacture, use, or sale of products Covered by the OPKO Patents in the Field
in the Territory.
(c)    In the event that entry of a product to a market segment in which the
Product is sold in the Territory appears imminent and [***] in the Territory,
OPKO shall take all reasonable actions to determine, within [***] calendar days
from the date on which OPKO has legally sufficient basis to believe that such
product entry would infringe the OPKO Patents or any longer time period agreed
by the Parties, whether OPKO intends to apply promptly and diligently for an
interim injunction with regard to such possible product entry and shall promptly
inform VF of such determination. If OPKO does not take such action, VF may take
such action.
(d)    In any case, the Parties shall reasonably assist each other and cooperate
in any such investigation and litigation to ensure there is an aligned global
litigation and enforcement strategy.
13.6    Title to Trademarks.
The ownership and all goodwill from the use of any trademarks associated with
the Product shall vest in and inure to the benefit of OPKO.
13.7    Trademark License.
OPKO grants to VF a fully paid, exclusive license to use the OPKO Trademarks and
Product Trade Dress in the Territory for the Term in connection with the
marketing and promotion of the Product in the Field as contemplated in this
Agreement, without limiting in any way OPKO’s rights with respect to the OPKO
Trademarks and Product Trade Dress outside the Territory ; provided, however,
that after expiration of this Agreement VF’s license may be exclusive and
royalty-bearing pursuant to Section 3.2. OPKO shall use its Commercially
Reasonable Efforts to obtain and secure the corresponding domain names in the
Territory that the Parties determine to be appropriate and make such domain
names available to VF under the conditions of this Section 13.7.
13.8    Maintenance of Trademarks.
(a)    OPKO agrees to use Commercially Reasonable Efforts to register and
maintain a registration for the OPKO Trademarks in the Territory for the term of
this Agreement for use with the Product (including corresponding domain names).
Such expenses incurred in connection with the OPKO Trademarks or domain names
shall be paid [***]. In the event that any of the OPKO Trademarks are not
available for use and registration in connection with the Product in the
Territory due to a rejection of the trademark by a government agency, actual or
threatened opposition, cancellation or litigation as to use and/or registration
of the OPKO Trademarks by a Third Party, and/or a decision by the JDC that use
of the OPKO Trademarks is likely to cause confusion with another’s trademark,
OPKO shall use Commercially Reasonable Efforts to provide


31

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


an alternate trademark and shall develop, search, file, register and maintain
such alternate trademark [***].
(b)    OPKO shall maintain and monitor the OPKO Trademarks (including the
corresponding domain names) and take all reasonable actions to protect the OPKO
Trademarks (and the corresponding domain names) from similar Third Party
trademarks filed in the Territory.
(c)    OPKO shall maintain and defend all the OPKO Trademarks (and corresponding
domain names) as necessary to allow VF and to fully exercise its rights under
Section 3.2.
13.9    Notification of Trademark Litigation.
In the event of the institution of any suit by a Third Party against OPKO or VF
for trademark infringement involving the marketing, promotion or sale of the
Product in accordance with the annual marketing plan in the Territory, the Party
sued shall promptly notify the other Party in writing. OPKO shall defend such
action at [***], and indemnify and hold harmless VF and its Affiliates and their
respective directors, officers and employees from any damages, judgment, costs
and expenses (including, reasonable attorneys’ fees) arising or resulting
therefrom. VF shall assist and cooperate with OPKO, [***], to the extent
necessary in the defense of such suit. In the event and, as a result of the
suit, it becomes necessary to secure or file for a new trademark for the
Product, OPKO shall be responsible for searching for and filing for such a mark
pursuant to Section 13.8.
13.10    Trademark Infringement.
(a)    In the event that OPKO or VF becomes aware of actual or threatened
infringement of a OPKO Trademark anywhere in the Territory, that Party shall
promptly notify the other Party in writing. OPKO shall have the sole right, but
not the obligation, to investigate and/or bring an infringement and/or
opposition or cancellation action against any Third Party. OPKO shall have full
control over the conduct of such investigations and litigation, including the
settlement thereof. The cost of such investigation and litigation [***]. The
Parties shall [***]. VF shall reasonably assist OPKO and cooperate in any such
investigation and litigation at OPKO’s request, including being joined as a
party in such action upon OPKO’s written request.
(b)    OPKO shall provide information about its preliminary intention with
respect to any actual or threatened OPKO Trademark within [***] days after it
first learns of such actual or alleged infringement. VF shall have the right to
enforce such Trademark if OPKO does not initiate an enforcement action within
sixty (60) days after it first learns of such infringement. The cost of such
litigation brought by VF shall be borne [***].
13.11    Information and Settlements.
OPKO shall keep VF informed of the status of any patent or trademark
infringement litigation or settlement thereof concerning the Product or the OPKO
Trademarks or Patent in the Territory, provided however that no settlement or
consent judgment or other voluntary final disposition of any suit defended or
action brought pursuant to this Article 13 shall be entered into without the


32

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


consent of VF if such settlement shall require VF to be subject to an injunction
or to make a monetary payment or shall otherwise adversely and materially affect
VF’s rights under this Agreement, such consent not to be unreasonably withheld.
13.12    Employees.
Each Party will require all of its and its Affiliates’ employees to assign all
Inventions that are developed, made or conceived by such employees according to
the ownership principles described in this Article 13 free and clear of all
liens, encumbrances, charges, security interests, mortgages or other similar
restrictions. Each Party will also require any agents, independent contractors
or sublicensees performing an activity pursuant to this Agreement to assign all
Inventions that are developed, made or conceived by such agents, independent
contractors or sublicensees to OPKO according to the ownership principles
described in this Article 13 free and clear of all liens, encumbrances, charges,
security interests, mortgages or other similar restrictions. Each Party will be
responsible for any payments required to be made to its employees, agents,
independent contractors, or sublicensee in connection with any such assignment.
13.13    Third Party Licenses.
(a)    If Third Party patent applications or patents are identified by either
Party [***], and the Parties [***] under such identified Third Party patent
applications or patents (for patent applications, assuming pending claims
therein had issued) for the development, manufacture or commercialization of the
Product in the Field in the Territory (“Relevant Patents”), [***] to obtain a
license to such Relevant Patents, with the right to sublicense, in order to
permit [***] to conduct their obligations and exercise their rights under this
Agreement. The Parties will consult with each other with respect to the
negotiation and the final form of such terms and conditions and discuss [***]
upon which such Parties [***] to obtain the license.
(b)    If Third Party Patent Applications or Patents are identified by either
Party [***] for the development, manufacture or commercialization of the Product
in the Field in the Territory, but the Parties [***] a license to such [***],
and shall use Commercially Reasonable Efforts to obtain the right to sublicense
such [***]. The JSC shall discuss such [***] license, including [***] to the
Third Party licensor. For the avoidance of doubt, any [***] licensed to [***]
subject to such license will not be included in the [***] unless the Parties
otherwise agree in writing.
14.    Confidentiality
14.1    Disclosure of OPKO Technology.
To the extent that OPKO has disclosed or in the future discloses to VF any OPKO
Technology, VF shall not acquire any ownership rights in such OPKO Technology by
virtue of this Agreement or otherwise.


33

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


14.2    Confidential Information.
OPKO and VF shall not use or reveal or disclose to Third Parties any
confidential information received from the other Party or otherwise developed by
either Party in the performance of activities in furtherance of this Agreement
without first obtaining the written consent of the disclosing Party, except as
may be otherwise provided in, or required in order for a Party to fulfill its
obligations under, this Agreement. During and following the Term of this
Agreement, this confidentiality obligation shall not apply to such information
that (i) is or becomes a matter of public knowledge (other than by breach of
this Agreement by the receiving Party), or (ii) is required by law to be
disclosed. Following the Term of this Agreement, this confidentiality obligation
shall not apply to such information that (i) the receiving Party can establish
was already known to it or was in its possession at the time of disclosure
without obligation of confidentiality, or (ii) is disclosed to the receiving
Party by a Third Party having the right to do so. The Parties shall take
reasonable measures to assure that no unauthorized use or disclosure is made by
others to whom access to such information is granted.
Nothing in this Agreement shall be construed as preventing either Party from
disclosing any information received from the other to an Affiliate of the
receiving Party who is necessary for the purposes of enabling the receiving
Party to fulfill its obligations under this Agreement, provided, the receiving
Party shall be responsible for breaches of the confidentiality obligations by
such Affiliate.
14.3    Public Announcements.
No public announcement or other disclosure to Third Parties concerning the
existence of or terms of this Agreement shall be made, either directly or
indirectly, by either Party, except as may be legally required or as may be
required for financial reporting purposes, without first obtaining the written
approval of the other Party and agreement upon the nature and text of such
announcement or disclosure.
15.    Restrictive Covenants
15.1    Non-solicitation.
Without the prior written consent of the other Party, each of OPKO and VF agrees
that during the term of this Agreement and for [***] following termination of
this Agreement for any reason, neither it nor any of its Affiliates will
directly or indirectly solicit for purposes of hiring any person employed by the
other Party or any of their Affiliates or who was employed by the other Party or
any of their Affiliates within the then prior [***] months, or in any manner
seek to induce any such person to leave his or her employment; provided,
however, that this restriction shall not apply to a general advertisement of
employment. The foregoing covenant will only apply to persons employed by the
other Party or any of their Affiliates who were actively involved in the
activities with respect to the Product contemplated by this Agreement.


34

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


15.2    Non-competition.
(a)    During the [***] in each country in the Territory, neither [***] of
rights under this Agreement shall promote, market or sell, or enter into any
agreement to promote, market or sell [***] during the Term of this Agreement
[***] without the prior written consent of OPKO; provided, however, that, with
respect to a Sublicensee, the foregoing shall only apply to those countries in
which the Sublicensee has rights under this Agreement. The provisions of this
Section 15.2 will not apply to (i) [***] of this Agreement as of the Effective
Date, (ii) the Product for an [***] commercialize on its own in the Field and in
the Territory in accordance with Section 4.1, (iii) [***] or (iv) products that
VF may distribute for incorporation as a [***] in order to have an open
selection/offering of these other products (provided, that [***] management).
During the Term and for [***] thereafter, neither VF nor any of its Affiliates
or Sublicensees of a Product shall promote, market or sell, or enter into any
agreement to promote, market or sell, nor shall they enter into any license or
sublicense to promote, market or sell, any [***] without the prior written
consent of OPKO, provided that the non-compete obligation for VF, its Affiliates
or Sub-Licensees shall be waived in the event that VF terminates this Agreement
for OPKO’s breach of agreement (Section 16.1 (b) (ii) below) or bankruptcy
(Section 16.1 (b) (iii) below). The provisions of this Section 15.2 shall have
no force or effect in any country of the Territory where, and to the extent,
such provisions contravene any applicable antitrust or antimonopoly law.
(b)    During the [***] in each country in the Territory, neither OPKO nor any
of its Affiliates shall, directly or indirectly, [***] any [***] without the
prior written consent of VF. During the Term and for [***] thereafter, neither
[***] of a [***]. The provisions of this Section 15.2 shall have no force or
effect in any country of the Territory where, and to the extent, such provisions
contravene any applicable antitrust or antimonopoly law. The provisions of the
first sentence of this Section 15.2 will not apply to (i) [***] or (ii) [***].
It is recognized that the provisions of the second sentence of this Section 15.2
will not apply to an [***] has a right to commercialize on its own or with a
Third Party in accordance with Section 4.1.
16.    Termination; Rights And Duties Upon Termination
16.1    Early Termination.
(a)    VF shall have the right to terminate this Agreement upon [***] days prior
written notice to OPKO for any reason (a) in its entirety, or (b) with respect
to one or more countries in the Territory, provided that VF shall not have the
right to terminate the Agreement with respect to any Major Country without
terminating the entire Agreement. For clarity, termination by VF of the last
remaining country in the Territory under this Agreement shall be deemed to be a
termination of this Agreement in its entirety.
(b)    Each Party shall have the right to terminate this Agreement before the
end of the Term:
(i)
by mutual agreement of the Parties;

(ii)
upon a material breach of this Agreement by the other Party where such breach is
not cured within [***] days (or [***] days for any



35

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


payment breach) following the breaching Party’s receipt of written notice of
such breach from the non-breaching Party; provided, however, that if any breach
is not reasonably curable within [***] days and if the breaching Party is making
a bona fide effort to cure such breach, such termination shall be delayed for a
time period to be agreed by both Parties (but in no event more than [***] days)
in order to permit the breaching Party a reasonable period of time to cure such
breach; or
(iii)
upon the bankruptcy or insolvency, or the making or seeking to make or arrange
an assignment for the benefit of creditors of the other Party, or the initiation
of proceedings in voluntary or involuntary bankruptcy, the institution of any
reorganization, arrangement or other readjustment of debt plan of the other
Party not involving the Bankruptcy Code, the appointment of a receiver or
trustee of such Party’s property that is not discharged within ninety (90) days,
or any corporate action taken by the board of directors (or similar governing
body) of the other Party in furtherance of any of the foregoing actions.

(c)    If the breaching Party disputes in good faith that it has materially
breached one of its obligations under this Agreement, termination shall not take
effect pending resolution of such dispute pursuant to Article 21.
16.2    Continuing Obligations.
In addition to those specifically identified in the Agreement, the following
provisions shall survive the termination or expiration of this Agreement for any
reason: Sections 3.2 (Expiration), 12.1 (Audit Rights), 13.1 (Ownership of
Intellectual Property), 13.2 (Product Inventions), 13.3(a) (Patent Prosecution),
13.4 (Notification of Patent Litigation); 13.5(d) (Patent Infringement); 13.6
(Title to Trademarks), 13.9 (Notification of Trademark Litigation), 13.10
(Trademark Infringement), Section 13.11 (Information and Settlement), 16.2
(Continuing Obligations), 16.3 (Remedies), 16.4 (Effects of Termination), 17.5
(Indemnification by OPKO), 17.6 (Indemnification by VF), 17.7 (Limitations on
Indemnification), 17.8 (Insurance), 17.9 (Limitation of Liability), and Articles
1 (Definitions), 5 (Fees and Payments), 14 (Confidentiality), 15 (Restrictive
Covenants), 19 (Notices), Article 20 (Miscellaneous), 21 (Dispute Resolution).
In addition, any other provision required to interpret and enforce the Parties’
rights and obligations under this Agreement shall also survive, but only to the
extent required for the full observation and performance of this Agreement.
16.3    Remedies.
(a)    Termination of this Agreement in accordance with its provisions shall not
limit the remedies that may be otherwise available to either Party in law or
equity.
(b)    In the event that OPKO is in breach of this Agreement such that VF has
the right to elect to terminate the Agreement under Section 16.1(b)(ii) (and
after compliance with all notice and cure periods set forth therein), in [***];
provided, however that [***] by [***] of those otherwise due to OPKO and shall
be further [***].


36

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


16.4    Effects of Termination.
(a)    Following a termination of this Agreement by VF under this Article 16:
(i)
(A) All licenses granted to VF under this Agreement shall terminate; (B) all
rights in and to the Products in the Territory shall revert to OPKO; (C) VF
shall transfer to OPKO [***] cost (unless termination by VF was pursuant to
Section [***], in which case [***] shall bear such cost) all relevant and
necessary materials, results, analyses, reports, Product data, the URL for
Product-specific websites, technology, know-how, regulatory filings, and other
information in whatever form developed or generated as of the effective date of
such termination by or on behalf of VF or its Affiliates with respect to
Products; and (D) VF shall submit to any and all Regulatory Authorities in
jurisdictions in which any regulatory filings have been made with respect to the
Products, within [***] days after the effective date of such termination, a
letter (with a copy to OPKO) notifying such Regulatory Authorities of the
transfer of any regulatory filings for a Product in such jurisdictions from VF
to OPKO; provided that [***]. VF, its Affiliates or their respective permitted
Sublicensees shall be permitted to sell, subject to the payment of applicable
royalties due under Article 5 and Section 3.2, any Products in inventory
(including completion for sale of any work in progress) over the [***] month
period following termination.

(ii)
Any sublicense granted to a Sublicensee that is not in breach under the
applicable sublicense will continue in effect so long as the Sublicensee makes
the payments required under Article 5.

(b)    Following a termination by OPKO under this Article 16:
(i)
All licenses granted to VF by OPKO shall terminate; provided, however, that,
unless, at [***] price VF, its Affiliates or their respective permitted
Sublicensees shall be permitted to sell, subject to the payment of applicable
royalties due under Article 5 and Section 3.2, any Products in inventory
(including completion for sale of any work in progress) over the [***] month
period following termination.

(ii)
All rights in and to the Products in the Territory shall revert to OPKO;

(iii)
VF shall transfer to OPKO [***] all relevant and necessary materials, results,
analyses, reports, Product data, technology, know-how, regulatory filings, and
other information in whatever form developed, controlled, or generated as of the
effective date of such termination by or on behalf of VF or its Affiliates with
respect to Products, including Product Inventions. VF shall submit to any and
all Regulatory Authorities in jurisdictions in which any regulatory filings have
been made with respect to the Products, within [***] days after



37

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


the effective date of such termination, a letter (with a copy to OPKO) notifying
such Regulatory Authorities of the transfer of any regulatory filings for a
Product in such jurisdictions from VF to OPKO.
(iv)
Any sublicense granted to a Sublicensee that is not in breach under the
applicable sublicense will continue in effect so long as the Sublicensee makes
the payments required under Article 5.

(c)    Nothing in this Article 16 shall limit the Parties’ respective rights to
damages or specific performance upon the occurrence of an event that constitutes
grounds for termination of this Agreement pursuant to Section 16.1 above, as
applicable.
17.    Representations, Warranties, Covenants, and Indemnification
17.1    Mutual Representations and Warranties.
Each Party hereby represents and warrants (as applicable) to the other Party as
follows, as of the Effective Date:
(a)    It is an entity duly organized, validly existing, and in good standing
under the laws of the jurisdiction in which it is formed, and has full power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement.
(b)    It has the power and authority and the legal right to enter into this
Agreement and perform its obligations hereunder; it has taken all necessary
action on its part required to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder, and this Agreement
has been duly executed and delivered on behalf of such Party, and constitutes a
legal, valid, and binding obligation of such Party that is enforceable against
it in accordance with its terms, except as enforcement may be affected by
bankruptcy, insolvency or other similar laws and by general principles of
equity.
(c)    The execution, delivery and performance of this Agreement by it does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party and by which it may be bound, or violate any Laws of any
Governmental Authority having jurisdiction over it.
(d)    Except with respect to Regulatory Approvals for the development,
manufacturing or commercialization of the Product or as otherwise described in
this Agreement, all necessary consents, approvals and authorizations of, and all
notices to, and filings by such Party with, all Governmental Authorities and
other Persons required to be obtained or provided by such Party as of the
Effective Date in connection with the execution, delivery and performance of
this Agreement have been obtained and provided, except for those approvals, if
any, not required at the time of execution of this Agreement.


38

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


17.2    Representations and Warranties of OPKO.
Except as disclosed on Schedule 17.2, OPKO represents and warrants to VF that:
(a)    it owns as of the Effective Date the entire right, title and interest in
the Patents, OPKO Trademarks and OPKO Technology free and clear of any claims,
liens, charges or encumbrances;
(b)    it has the right to grant VF, its Affiliates and Sublicensees the rights
and licenses described in this Agreement;
(c)    Appendix A includes a complete and correct list of all existing Patents
as of the Effective Date;
(d)    there is nothing in any Third Party agreement that OPKO or any of its
Affiliates have entered into that in any way limits or will limit OPKO’s ability
to grant the rights and licenses described in this Agreement and to perform all
of the obligations undertaken by OPKO under this Agreement,
(e)    it will not transfer or encumber, with liens, mortgages, security
interests or otherwise, the Patents, OPKO Trademarks and OPKO Technology in any
way that could result in any impairment of VF’s rights under this Agreement;
(f)    the Patents listed on Appendix A are issued patents that are in full
force and effect and all applicable filing, maintenance and other fees have been
timely paid;
(g)    the Patents listed on Appendix A are not the subject of as of the
Effective Date any pending re-examination, opposition, interference, inter
partes review, litigation or other proceeding;
(h)    it has received no written notice of (i) any claim that a patent or trade
secret owned or controlled by a Third Party is or would be infringed or
misappropriated by the manufacture, use, sale, offer or sale or import of
Products in the Field, or (ii) any threatened claims or litigation seeking to
invalidate or challenge the Patents or OPKO’s rights thereto;
(i)    to OPKO’s knowledge, no Third Party is infringing the Patents listed on
Appendix A;
(j)    to OPKO’s knowledge, the making, having made, selling, offering for sale,
using or importing of a Product does not and will not infringe the patent or
other intellectual property rights of any Third Party;
(k)    to OPKO’s knowledge, there have been no inventorship or ownership
challenges with respect to any of the Patents listed on Appendix A;


39

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


(l)    to the extent that any of the Patents listed on Appendix A are pending
patent applications as of the Effective Date, those applications are being
diligently prosecuted at the respective patent offices;
(m)    to OPKO’s knowledge, the research, development and manufacture of the
Product before the Effective Date has been conducted in compliance with
Applicable Law; and
(n)    to OPKO’s knowledge , the Patents and OPKO Technology constitute all of
the patents, patent applications and technology that are necessary to develop,
make, have made, use, offer for sale, sell, import, export and otherwise
commercialize the Product in the Initial Indication in the Territory.
17.3    Representations and Warranties of VF.
VF represents and warrants that (i) it has the right to enter into this
Agreement, (ii) there is nothing in any Third Party agreement VF has entered
into that in any way will limit VF’s ability to perform all of the obligations
undertaken by VF under this Agreement, and (iii) as of the Effective Date, it
neither has in development nor plans to develop any product which will be
marketed during the Term which shall compete with the Product.
17.4    Compliance with Law and Ethical Business Practices.
In addition to the other representations, warranties and covenants made by each
Party elsewhere in this Agreement, each Party represents and warrants or
covenants and agrees, as applicable, with the other Party that during the Term:
(a)    it is licensed, registered, or qualified under all Applicable Laws to do
business, and has obtained such licenses, consents, authorizations or completed
such registrations or made such notifications as may be necessary or required by
Applicable Law to provide any products, goods or services encompassed within
this Agreement, and providing such products, goods or services is not
inconsistent with any other obligation of such Party;
(b)    in conducting its activities and obligations hereunder, such Party will
and will cause its Affiliates and, to the extent of its legal right to do so,
use reasonable efforts to cause its other representatives to comply in all
material respects with all Applicable Laws and accepted pharmaceutical industry
business practices, including, to the extent applicable to such Party and each
of its Affiliates and other representatives;
(c)    to its knowledge with respect to any products, payments or services
provided under this Agreement, it has not taken and will not during the Term
take any action directly or indirectly to offer, promise or pay, or authorize
the offer or payment of, any money or anything of value in order to improperly
or corruptly seek to influence any Government Official or any other person in
order to gain an improper advantage, and has not accepted, and will not accept
in the future, such payment;


40

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


(d)    it complies in all material respects with the laws and regulations of the
countries where it operates, including anti-bribery and anti-corruption laws,
accounting and record keeping laws, and laws relating to interactions with
healthcare professionals or healthcare providers and Government Officials;
(e)    to its knowledge, it and each of its Affiliates has been and will, for
the Term, be in compliance in all material respects with all applicable global
trade laws, including those related to import controls, export controls or
economic sanctions, and such Party will cause each of its Affiliates to remain
in compliance in all material respects with the same during the Term;
(f)    to its knowledge, except to the extent permissible under United States
law, neither it nor any of its Affiliates has, on its own behalf or acting on
behalf of any other Person, directly or indirectly engaged with, and will not
for the Term, directly or indirectly engage in any transactions with, or
otherwise deal with, any country or Person targeted by United States, European
Union, United Kingdom or other relevant economic sanctions laws in connection
with any activities related to such Party's interaction with the other Party,
including those contemplated under this Agreement; and
(g)    it is, as between the Parties, solely responsible for ensuring the
adherence by the Parties and its respective Affiliates in all material respects
to all Applicable Laws, in each case with respect to the activities to be
conducted under this Agreement.
17.5    Indemnification by OPKO.
OPKO shall defend, indemnify and hold harmless VF and its Affiliates and their
officers, directors, shareholders, employees, agents, representatives,
successors and assigns from and against all claims, complaints, or lawsuits for
damages (collectively referred to as “Claims”) arising out of (i) any negligent
act or omission, or willful wrongdoing by OPKO, its Affiliates or
representatives in the performance of this Agreement, (ii) the failure by OPKO,
its Affiliates or representatives to comply with any Applicable Law, (iii) the
infringement or misappropriation by OPKO of any patent, copyright, trademark, or
service mark, as a result of OPKO’s marketing or promotion of the Product in the
Territory which is not pursuant to the terms of this Agreement or in conformity
with the direction of the JDC, (iv) any breach of any representation or warranty
or covenant of OPKO, and (v) the sale of the Product outside the Territory by
OPKO, its Affiliates or its licensees/sublicensees. OPKO shall not be obligated
under this Section to the extent that the Claim was the result of the
non-performance, negligence or willful misconduct of any employee or agent of VF
or anyone acting on behalf of VF, including its Affiliates and their officers,
directors, shareholders, employees, agents, representatives, successors and
assigns.
17.6    Indemnification by VF.
VF shall defend, indemnify and hold harmless OPKO and its Affiliates and their
officers, directors, shareholders, employees, agents, representatives,
successors and assigns from and against all Claims arising out of (i) any
negligent act or omission, or willful wrongdoing by VF in the performance of
this Agreement, (ii) the failure by VF to comply with any Applicable Law, (iii)
the infringement or misappropriation by VF of any patent, copyright, trademark,
or trade secret, as a result of VF’s


41

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


marketing or promotion of the Product which is not pursuant to the terms of this
Agreement or in conformity with the direction of the JDC, and (iv) any breach of
any representation or warranty or covenant of VF. VF shall not be obligated
under this Section to the extent that the Claim was the result of the
nonperformance, negligence or willful misconduct of any employee or agent of
OPKO or anyone acting on behalf of OPKO, including its Affiliates and their
officers, directors, shareholders, employees, agents, representatives,
successors and assigns.
17.7    Limitations on Indemnification.
The obligations to indemnify, defend, and hold harmless set forth in Sections
17.5 and 17.6 shall be contingent upon the Party seeking indemnification (the
“Indemnitee”): (i) notifying the indemnifying Party of a claim, demand or suit
within [***] Business Days of receipt of same; provided, however, that
Indemnitee’s failure or delay in providing such notice shall not relieve the
indemnifying Party of its indemnification obligation except to the extent the
indemnifying Party is materially prejudiced thereby; (ii) allowing the
indemnifying Party and/or its insurers the right to assume direction and control
of the defense of any such claim, demand or suit; (iii) using its Commercially
Reasonable Efforts to cooperate with the indemnifying Party and/or its insurers
in the defense of such claim, demand or suit; and (iv) agreeing not to settle or
compromise any claim, demand or suit without prior written authorization of the
indemnifying Party. The Indemnitee shall have the right to participate in the
defense of any such claim, demand or suit referred to in this Section utilizing
attorneys of its choice, at its own expense, provided, however, that the
indemnifying Party shall have full authority and control to handle any such
claim, demand or suit.
17.8    Insurance.
During the term of this Agreement and for a period of [***] years after the
termination of this Agreement, each Party shall obtain and/or maintain,
respectively, at its sole cost and expense, product liability insurance in
amounts, respectively, which are reasonable and customary in the pharmaceutical
industry for companies of comparable size and activities at the respective place
of business of each Party. Such product liability insurance shall insure against
all liability, including personal injury, physical injury, or property damage
arising out of the manufacture, sale, distribution, or marketing of the Product
in the Territory. Each Party shall provide written proof of the existence of
such insurance to the other Party upon request.
17.9    Limitation of Liability.
EXCEPT IN THE CASE OF A BREACH OF ARTICLE 14, NEITHER PARTY SHALL BE LIABLE TO
THE OTHER PARTY FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL
DAMAGES (INCLUDING WITHOUT LIMITATION DAMAGES RESULTING FROM LOSS OF USE, LOSS
OF PROFITS, INTERRUPTION OR LOSS OF BUSINESS, OR OTHER ECONOMIC LOSS) ARISING
OUT OF THIS AGREEMENT OR WITH RESPECT TO A PARTY’S PERFORMANCE OR
NON-PERFORMANCE HEREUNDER.


42

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


18.    Assignment
18.1    Assignment.
Neither Party shall assign or transfer its rights or obligations under this
Agreement without the prior written consent of the other Party, except to (a)
any of its respective Affiliates or (b) to a Third Party successor or purchaser
of all or substantially all of its business or assets to which this Agreement
relates, whether in merger, sale of stock, sale of assets or similar
transaction. In the event of a Change of Control of VF, OPKO shall have the
right to terminate this Agreement [***]; provided, however, that the matter will
be resolved as provided under Section 21.3 in the event of dispute. For the
avoidance of doubt, OPKO shall have [***] in the event of a [***] so long as
such restructuring does not result in the effective sale or transfer, directly
or indirectly, of this Agreement to a Third Party. A “Change of Control” shall
mean if: (i) any Person acquires directly or indirectly the beneficial ownership
of any voting security of a Party and immediately after such acquisition such
Person is, directly or indirectly, the beneficial owner of voting securities
representing 50% or more of the total voting power of all of the
then-outstanding voting securities of such Party; (ii) the stockholders or
equity holders of a Party shall approve a merger, consolidation,
recapitalization, or reorganization of such Party, a reverse stock split of
outstanding voting securities, or consummation of any such transaction if
stockholder or equity holder approval is not obtained, other than any such
transaction which would result in stockholders of equity holders of such Party
immediately prior to such transaction owning at least 80% of the outstanding
securities of the surviving entity in such transaction immediately following
such transaction, with the voting power of each such continuing holder relative
to other such continuing holders not substantially altered in the transaction;
or (iii) the stockholders or equity holders of a Party shall approve a plan of
complete liquidation of the Party or an agreement for the sale or disposition by
the Party of all or a substantial portion of the Party’s assets.
19.    Notices
19.1    Notices.
Any notice, request, approval or other document required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given when delivered in person, or sent by overnight courier service, postage
prepaid, or sent by certified or registered mail, return receipt requested, or
by facsimile transmission, to the following addresses of the Parties and to the
attention of the persons identified below (or to such other address, addresses
or persons as may be specified from time to time in a written notice). Any
notices given pursuant to this Agreement shall be deemed to have been given and
delivered upon the earlier of (i) if sent by overnight courier service, on the
date when received at the address set forth below as proven by a written receipt
from the delivery service verifying delivery, or (ii) if sent by certified or
registered mail, three (3) Business Days after mailed by certified or registered
mail postage prepaid and properly addressed, with return receipt requested, or
(iii) if sent by facsimile transmission, on the day when sent by facsimile as
confirmed by automatic transmission report coupled with certified or registered
mail or overnight courier service receipt proving delivery, or (iv) if delivered
in person, on the date of delivery to the address set forth below as proven by
written signature of the recipient.


43

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


EirGen Pharma Limited:
EirGen Pharma Limited
Westside Business Park, Old Kilmeaden Road
Waterford, Ireland
Attention: Patsy Carney, CEO


Copy to:
OPKO Health, Inc.
4400 Biscayne Boulevard
Miami, FL 33137
Facsimile:
Attention: Kate Inman, General Counsel
Copy to:
Holland & Knight LLP
701 Brickell Avenue
Suite 3300
Miami, Florida 33131
Facsimile: (305) 789-7799
Attention: Rodney H. Bell, Esq.
VF:
Vifor Fresenius Medical Care Renal Pharma Ltd.
Rechenstrasse 37, 9014 St. Gallen, Switzerland
Facsimile: +41 58 851 80 01
Attention: CEO
Copy to:
Vifor Pharma
Flughofstrasse 61, 8152 Glattbrugg, Switzerland
Facsimile: +41 58 851 80 01
Attention: General Counsel


Notwithstanding the foregoing, notice of any breach of this Agreement delivered
by a Party under Section 19.1 shall be provided in accordance with the foregoing
provisions to the chief executive officer of the other Party in addition to the
persons identified above.


44

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


20.    Miscellaneous
20.1    Force Majeure.
If the performance of any part of this Agreement by either Party, or of any
obligation under this Agreement, is prevented, restricted, interfered with or
delayed by reason of any cause beyond the reasonable control of the Party liable
to perform, unless conclusive evidence to the contrary is provided, the Party so
affected shall, upon giving written notice to the other Party, be excused from
such performance to the extent of such prevention, restriction, interference or
delay, provided that the affected Party shall use Commercially Reasonable
Efforts to avoid or remove such causes of nonperformance and shall continue
performance with the utmost dispatch whenever such causes are removed. When such
circumstances arise, the Parties shall discuss what, if any modification of the
terms of this Agreement may be required in order to arrive at an equitable
solution.
20.2    No Partnership or Joint Venture.
It is expressly agreed that OPKO and VF shall be independent contractors and
that the relationship between the two Parties shall not constitute a
partnership, joint venture or agency. Neither OPKO nor VF shall have the
authority to make any statements, representations or commitments of any kind, or
to take any action, which shall be binding on the other, without the prior
written consent of the other Party to do so.
20.3    Execution In Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. Counterparts may be signed and delivered by facsimile or
.PDF file, with the same effect as if delivered personally.
20.4    Governing Law.
This Agreement shall be deemed to have been made in the State of New York and
its form, execution, validity, construction and effect shall be determined in
accordance with the substantive laws of the State of New York, without regard to
conflict of law principals thereof.
20.5    Waiver Of Breach.
The failure of either Party at any time or times to require performance of any
provision hereof shall in no manner affect its rights at a later time to enforce
the same. No waiver by either Party of any condition or term in any one or more
instances shall be construed as a further or continuing waiver of such condition
or term or of another condition or term.
20.6    Severability.
In the event any portion of this Agreement were to be held illegal, void or
ineffective, the remaining portions of this Agreement shall remain in full force
and effect. If any of the terms or provisions of this Agreement are in conflict
with any applicable statute or rule of law, then such terms or provisions shall
be deemed inoperative to the extent that they may conflict therewith and shall
be


45

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


deemed to be modified to conform with such statute or rule of law. In the event
that the terms and conditions of this Agreement are materially altered as a
result of this Section 20.6, the Parties shall renegotiate the terms and
conditions of this Agreement to resolve any inequities.
20.7    Entire Agreement.
This Agreement, together with the exhibits, attachments, schedules hereto, shall
constitute the entire agreement between the Parties relating to the subject
matter thereof and shall supersede all previous writings and understandings,
except that the Parties shall continue to be bound by the confidentiality
provisions of that certain Confidentiality Agreement dated September 18, 2015.
No terms or provisions of this Agreement shall be varied or modified by any
prior or subsequent statement, conduct or act of either of the Parties, except
that the Parties may amend this Agreement by written instruments specifically
referring to and executed in the same manner as this Agreement.
20.8    Currency.
Unless otherwise specified in this Agreement, all amounts set forth in this
Agreement are in U.S. Dollars.
20.9    Form of Payments.
All payments under this Agreement shall be in U.S. dollars in immediately
available funds, and, unless instructed otherwise by the receiving Party, shall
be made via wire transfer to the account designated from time to time by the
receiving Party.
20.10    Good Faith.
Each Party agrees to act reasonably in giving effect to the provisions of this
Agreement.
21.    Dispute Resolution
21.1    Internal Resolution.
Any dispute, controversy or claim arising out of or relating to a breach or
alleged breach of this Agreement, excluding termination, (collectively referred
to as “Dispute”) shall be attempted to be settled by the Parties, in good faith,
by submitting each such Dispute to the designated senior management
representatives of each Party, who shall meet within [***] Business Days as
reasonably requested by either Party to review any Dispute. If the Dispute is
not resolved by the designated representatives by mutual agreement within [***]
Business Days after a meeting to discuss the Dispute, either Party may at any
time thereafter provide the other written notice specifying the terms of such
Dispute in reasonable detail. Within [***] Business Days of receipt of such
notice, the chief executive officer (or other top executive officer with
authority to resolve the dispute) of each Party shall meet at a mutually agreed
upon time and location for the purpose of resolving such Dispute. They will
discuss the problems and/or negotiate for a period of up to [***] Business Days
in an effort to resolve the Dispute or negotiate an acceptable interpretation or
revision of the applicable portion of this Agreement mutually agreeable to both
Parties, without the necessity of formal procedures relating thereto. Except as
set forth in Section 21.3 and Section 9.1(c), any


46

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


Dispute involving a disagreement within a Committee’s authority (other than
disagreements within the JDC or JSC relating to a Party’s breach or alleged
breach under this Agreement or relating to the termination of this Agreement),
shall, after compliance with the foregoing procedures set forth in this Section
21.1, be finally resolved by [***].
21.2    Arbitration.
Any controversy or claim arising out of or relating to a breach or alleged
breach of this Agreement (other than disagreements of the JDC or JSC as
described in Section 21.1 or Section 9.1(c)) or termination, shall be settled by
arbitration in accordance with the Commercial Arbitration Rules and
supplementary rules for international commercial arbitrations of the American
Arbitration Association (AAA) then in effect. The arbitration shall be conducted
in English. The seat of the arbitration shall be in the City of New York,
Borough of Manhattan. In any arbitration pursuant to this Agreement (other than
as set forth in in Section 21.3), the award or decision shall be rendered by a
majority of the member of an arbitration panel consisting of three (3)
independent arbitrators. Each Party shall appoint one (1) arbitrator, and the
third arbitrator shall be selected jointly by the two arbitrators appointed by
the Parties, unless the Parties otherwise agree as to the identity of the third
arbitrator. If the two arbitrators appointed by the Parties are unable to agree
upon the third arbitrator within [***] days of any request for arbitration, such
arbitrator shall be selected by the AAA. Persons selected to serve as an
arbitrator need not be a professional arbitrator, and persons such as lawyers,
accountants, brokers and bankers shall be acceptable. Before undertaking to
resolve the dispute, the arbitrators shall be duly sworn faithfully and fairly
to hear and examine the matters in controversy and to make a just award
according to the best of his or her understanding. The written decision of the
arbitrators shall be final, conclusive and binding on the Parties. Each Party
shall bear its own costs and expenses (including legal fees and expenses)
relating to the Arbitration proceeding, except that the fees of the arbitrators
and other related costs of the arbitration shall be shared equally by the
Parties. The arbitrators shall be required, in granting any relief, to comply
with any express provisions of this Agreement relating to damages or the
limitation thereof. Judgment upon the award may be entered by any court having
jurisdiction thereof or having jurisdiction over the relevant Party or its
assets. Either Party has the right to apply to the state courts of the State of
New York located in the City of New York or the United States District Court for
the Southern District of New York for interim relief necessary to preserve the
Party’s rights, including pre-arbitration attachments or injunctions, until the
arbitral tribunal is constituted. After the constitution of the arbitral
tribunal, the arbitrators shall have exclusive jurisdiction to consider
applications for interim relief.
21.3    Expert Arbitrator if no JSC Consensus on Certain Matters.
(a)    If either Party is entitled to submit a disputed matter to arbitration
pursuant to this Section 21.3, including, notwithstanding any provision of this
Agreement to the contrary, matters requiring JSC consensus, it may do so by
providing written notice of the disputed matter to the other Party and its
election to submit such matter to arbitration in accordance with this Section
21.3. Within [***] days following such notice, the Parties shall each submit
their respective proposals with respect to such matter to each other. The
Parties shall within such [***] day period mutually select an [***], and failing
such mutual agreement during such time frame, either Party


47

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


may ask the American Arbitration Association to promptly appoint the expert on
behalf of the Parties) (the “Expert Arbitrator”). Both Parties shall submit
their respective proposals with respect to such matter to the Expert Arbitrator
within [***] Business Days of learning of such Expert Arbitrator’s appointment,
either through agreement of the Parties or by the American Arbitration
Association. If a Party fails to submit a proposal within such timeframe, then
the proposal of the submitting Party shall prevail.
(b)    Each Party shall have [***] Business Days from receipt of the other
Party’s submission to the Expert Arbirator to submit a written response to such
proposal. A hearing with the Parties and the Expert Arbitrator shall to take
place over no more than [***] Business Days and shall commence no later than
[***] days after submission of the written responses to each other and the
Expert Arbitrator. Each Party shall have a reasonable period of time, to be
determined by the Expert Arbitrator (which period of time shall be sufficient
for the Expert Arbitrator to fully understand the proposals, responses and the
relative merits thereof), to argue for its proposal at the hearing with the
Expert Arbitrator. The Expert Arbitrator shall have the right to meet thereafter
with the Parties together, as necessary to make a determination. The Expert
Arbitrator shall, within [***] Business Days after completion of the hearing, or
such longer period as the Parties may agree, [***]. Such determination shall be
deemed to be the [***]. The Parties acknowledge and agree that the rendering of
a determination by the Expert Arbitrator [***] of the Expert Arbitrator’s
opinion with respect to such matter, or the basis of its determination, is
released, if at all. At any time prior to the determination, either Party may
accept the other Party’s position on any unresolved issue. The Parties shall
inform the Expert Arbitrator of such accepted position and in such event such
position will be deemed part of the final resolution of the matter in dispute
and no longer subject to arbitration. The Expert Arbitrator’s decision shall
take into account customary and commercially reasonable industry practices for
the conduct of development and other activities in compliance with Applicable
Law. [***].
(c)    The Expert Arbitrator shall be required, in granting any relief, to
comply with any express provisions of this Agreement relating to damages or the
limitation thereof. Judgment upon the award may be entered by any court having
jurisdiction thereof or having jurisdiction over the relevant Party or its
assets. Either Party has the right to apply to the state courts of the State of
New York located in the City of New York or the United States District Court for
the Southern District of New York for interim relief necessary to preserve the
Party’s rights, including pre-arbitration attachments or injunctions, until the
Expert Arbitrator is appointed. After the Expert Arbitrator is appointed, the
Expert Arbitrator shall have exclusive jurisdiction to consider applications for
interim relief.
22.    Performance.
22.1    Performance.
To the extent that the performance of a Party’s obligations hereunder is
adversely affected by the other Party’s failure to perform its obligations
hereunder, the impact of such performance failure will be taken into account in
determining whether such Party has used its requisite efforts (which may be
Commercially Reasonable Efforts) to perform any such affected obligations as
required by this Agreement.


48

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.




[Signatures on following page.]




49

--------------------------------------------------------------------------------


[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.




NOW THEREFORE, the Parties, through their authorized officers, have executed
this Agreement as of the date first written above.
EIRGEN PHARMA LIMITED
By:/s/ Patsy Carney                    
Name: Patsy Carney
Title:    Chief Executive Officer
VIFOR FRESENIUS MEDICAL CARE RENAL PHARMA LTD
By:/s/ Chris Springer                    
Name: Chris Springer
Title: Deputy Chief Executive Officer




By:/s/ Stefan Schulze                    
Name: Stefan Schulze
Title: Chief Executive Officer




PARENT GUARANTY


As an inducement to Vifor Fresenius Medical Care Renal Pharma Ltd (“VF”) to
enter the foregoing Agreement (this “Agreement”) with EirGen Pharma Limited
(“OPKO”), OPKO Health, Inc., a Delaware corporation (“Guarantor”), hereby
irrevocably and unconditionally guarantees payment (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the United States Bankruptcy Code) and performance obligations of OPKO to VF
under this Agreement and each of the documents contemplated hereunder, subject
to any and all rights and defenses that OPKO has or may have under the terms of
this Agreement or such document. Guarantor is a party to this Agreement solely
for purposes of this guaranty. Guarantor understands that this guaranty is
continuing in nature and extends to future obligations of OPKO to VF related to
this Agreement and each of the documents contemplated hereunder.


Guarantor waives all rights to require VF to proceed against OPKO or to exhaust
any remedy prior to enforcing this guaranty. Guarantor waives any defense based
on the cessation or reduction for any cause whatsoever of the liability of VF.
Guarantor waives all demands, presentments and notices of every kind. VF may at
any time, and from time to time, alter, amend, modify, renew or extend the time
for payment of any obligation or any other rights and obligations of OPKO and
may cease dealing with OPKO without the participation of Guarantor as VF may
elect, all without notice to Guarantor. Guarantor agrees not to enforce any
claim it may have against OPKO, including, but not limited to, any rights
acquired by way of subrogation under this guaranty, until all obligations of
OPKO to VF have been paid in full.


 

--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.






Guarantor hereby represents and warrants to VF as follows:
(a)Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of Delaware and Guarantor has all requisite power and
authority to execute, deliver and perform this guaranty.
(b)The execution, delivery and performance by Guarantor of this guaranty have
been duly authorized by all necessary corporate action and do not and will not
contravene its certificate or organizational documents.
(c)The execution, delivery and performance by Guarantor of this guaranty do not
and will not contravene any law or governmental regulation or any contractual
restriction binding on or affecting Guarantor or any of its affiliates.
(d)No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or other regulatory body or third party is
required for the due execution, delivery and performance by Guarantor of this
guaranty.
(e)This guaranty is a legal, valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms except as limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights.
(f)There is no action, suit or proceeding pending or, to the knowledge of
Guarantor, threatened against or otherwise affecting Guarantor before any court,
arbitrator or governmental department, commission, board, bureau, agency or
instrumentality that may materially and adversely affect Guarantor’s financial
condition or its ability to perform its obligations hereunder.
(g)The direct or indirect value of the consideration received and to be received
by Guarantor in connection herewith is reasonably worth at least as much as the
liability and obligations of Guarantor hereunder, and the incurrence of such
liability and obligations in return for such consideration may reasonably be
expected to benefit Guarantor, directly or indirectly.
(h)    All of the representations and warranties of OPKO set forth in Section 17
of this Agreement are true and correct.


Guarantor may not assign this guaranty, in whole or in part, without the prior
written consent of VF. Any assignee will assume all obligations of its assignor
under this guaranty and no assignment will relieve Guarantor of responsibility
for the performance of any accrued obligations under this guaranty. Subject to
the foregoing, this guaranty binds and inures to the benefit of the parties and
their heirs, successors and assigns.





--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.








No failure or delay by VF in exercising any right under this guaranty shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right under this guaranty.


OPKO HEALTH, INC.
By:/s/ Kate Inman                    
Name: Kate Inman
Title:     General Counsel, Secretary

















--------------------------------------------------------------------------------


[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.






EXHIBIT 10.2
SUPPLY AGREEMENT TERMS










[***]













































































--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


















SCHEDULE 15.2










None





--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.






SCHEDULE 17.2










[***]





--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.




APPENDIX A
(Patents)








[***]







--------------------------------------------------------------------------------

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.




EXHIBIT 2.2(b)
Proposed Third Party Sublicensees










[***]







--------------------------------------------------------------------------------


[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.




EXHIBIT A
(Development Plan)








[***]









